ACCEPTED
                                                                                         03-15-00174-CV
                                                                                                4745489
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                     4/2/2015 1:01:03 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                                 NO. 03-15-00174-CV

LEVI MORIN                               §                              FILED IN
    Appellant,                           §                       3rd COURT OF APPEALS
                                                                     AUSTIN, TEXAS
v.                                       §
                                                                 4/2/2015 1:01:03 PM
                                         §         THIRD   COURT OF APPEALS
                                                                   JEFFREY D. KYLE
LAW OFFICE OF KLEINHANS                  §                   AUSTIN, TEXAS
                                                                         Clerk
GRUBER, PLLC,                            §
    Appellee.                            §

   RESPONSE TO MORIN'S MOTION TO EXTEND TIME TO NOTICE
                         APPEAL
              AND MOTION TO DISMISS APPEAL

TO   nm HONORABLE JUDGE OF SAID COURT:
       Now comes Appellee, LAW OFFICE OF KLEINHANS GRUBER, PLLC, in

the above styled and numbered cause, and moves the Court to deny LEVI MORIN's

Motion to Extend Time to Notice Appeal and moves this Court to grant this Motion

to Dismiss Appeal.

               A.   Untiled Record and/or Reference Abbreviations

"District Court" refers to the case subject to this appeal that is pending before
Honorable Judge Stephen Yelenoski in the 201" District Court of Travis County,
Texas, Cause No. D-1-GN-14-003874; Law Office ofKleinhans Gruber. PLLC v.
Levi Morin.

"TCPA" refers to the Texas Participation Act.

 "Amended Order; 03-05.15" refers to the Amended Order signed by the court on
March 26, 2015, arising from the District Court hearing on March 5, 2015, which
denied LEVI MORIN's Motion to Dismiss under the Texas Citizens Participation
Act on various grounds, which is allachcd hereto and incorporated herein by
___________
reference as Exhibit A.     .._____________
LiWI MORIN V. LAW OFFICI' OF KL.EINIIANS GRUBER,   PLLC
RFSI'ONSF. /\ND MOTION TO DISMISS APPEAL.                                PAGEl OF 12
"Motion to Extend _ _ ; 03~23~15" refers to the page number and paragraph
number of the Motion to Extend Time to Notice Appeal filed by LEVI MORIN on
March 23, 2015, which is the subject of this Response.

"Motion to Strike; __ ; 02~18-15" refers to the page number and paragraph
number of LAW OFFICE OF KLEINHANS GRUBER, PLLC's Second Amended
Plaintiffs Motion to Strike or Deny Morin's Motion to Dismiss and Motion for
nonsuit or In the Alternative motion tor Continuance and Motion to Withdraw
Nonsuit and Motion for Sanctions filed with the District Court on February 1R,
2015, which is attached hereto and incorporated herein by reference as hxhibit B.

"Return Citation; 09~30-14" refers to the citation served on LEVI MORIN with
the District Court lawsuit, which is attached hereto and incorporated herein by
reference as Exhibit C.

"TCPA Pleading; 12-03-14" refers to the Refiled Motion to Dismiss filed by
LEVT MORIN on December 3, 2015, which was filed following the December 1,
2014 filing without exhibits or affidavits, as LEVI MORIN admits in his Motion to
Extend.

                        R. Factual and Statutory Background

1.      On September 30, 2014, Nicole M. Hybner of Austin Process, LLC

        personally served LEVI MORIN at the front door of his residence located at

        190 I Onion Creek Parkway #3107, Austin, Texas 7R748 at 8:06a.m. with the

        Original Petition and Request for Disclosure that initiated the lawsuit in

        District Court that is the subject of this appeal. 1

2.      On December I, 2014, the Monday following the 60 1h day deadline pursuant




1
     Return Citation; 09-30-14.
"""'""'"·-~~----·        ·"-"'-----''-------------~---
LEVI MORIN V. LAW OFFICE OF KLEINHANS GRUBFR.     PLLC
RESPONSE AND MOTION TO DISMISS APPEAL                                  PAGF 2 OF   12
       to TCPA~, LEVI MORIN alleges that he liled his TCPA Pleading, as defined

       above, under the Texas Citizens Participation Act. This filing was made

       without any exhibits or aflidavits and therefore, lor purposes of meeting the

        60-day deadline the District Court considered this to be no tiling at all~.

3.     LEVI MORIN Missed 60-day Filing Deadline: December 3, 2014, LEVI

        MORIN refiled his TCPA Pleading, this time, with exhibits and affidavits,

       and therefore, this is the date the District Court considered the TCPA Pleading

       to be untimely filed, and likewise, the District Court found no good cause to

       extend this deadline beyond 60 days 4 •

4.      LEVI MORIN Also Missed 60-day Hearing Deadline: Had LEVT

       MORIN's TCPA Pleading been timely filed, Jtmuary 30, 2015 would be the

       second deadline, which is the 60-day hearing deadline on his TCPA Pleading

       pursuant to TCPA 5 -of which good cause was NOT found to extend the




2
  PursuanLL(J Tex. Civ. Prac. & Rem. Code§ 27.003(b), "a Motion to Dismiss a legal action under
this section must be filed not later than the 60th day aticr the date of service or the legal action."
3
  " ..• the Court: I) Finds no good cause to extend the deadline for Morin to tile his motion to
dismiss; ... 3) Strikes the exhibits to Morin's motion to dismiss, which were f11ed aller the deadline
for Morin to file his motion ... " (Amended Order: 03-05-15).
4 !d.

' Pursuant to Tex. Civ. Prac. & Rem. Code § 27.004(a), "A hearing on a motion under Section
27.003 must be set not later than the 60th day allcr the date of service of this moti(>n ... "
LEVI MOll TN V, LAW OFFICE OF KLEINHANS GRURER, PLLC
Rt'.SI'ONSF. AND MOTION TO DISMISS Al'l'EAL                                             PAGI·:3 01'   12
        h10.    On March 25, 2015, lht:       Di~tricl   Court signt:d tht: ordt:rs rt:ndt:rt:d on March 5,

       2015. Jd.

II.    On March 26, 2015, the District Court signed amended orders as rendered on

       March 5, 2015./d.

                              C. Appellate Deadlines Missed

12.     March 6, 2015 l)eadline to File Appellate Motion for Extension has

       Passed. As LEVI MORIN admits, TCPA deems a motion denied if the

       deadline passes without a hcaringH. As no good cause extension was granted,

       it is clear that Jtmmuy 30, 2015 was the deadline for the hearing on LEVI

       MORIN's TCPA Pleading and it is undisputed that no hearing occurred on the
                                                                                     9
       TCPA Pleading on or prior to the January 30, 2015 dcadline (Amended

       Order; 03-05-15). Likewise, the motion is denied by opt:ration of law 10 and

       a Notice of Appeal must be filed within 20 days 11 unless a proper Motion to


• "The TCPA deems a motion denied if the deadline passes without a hearing." (Motion I :2;
03-23-15): Pursuant to Tex. Civ. Prac. & Rem. Code~ 27.008(a), "If a court does not rule on a
motion to dismiss under Section 27.003 in the time pn:sctibed by Section 27.005, the motion is
considered to have been denied by operation of law and the moving party may appeal.
" •· ... the Court: l) Finds no good cause to extend the deadline for Morin to file his motion to
dismiss; 2) Finds Morin did not set the hearing on his motion to dismiss within 60 days after
service of the motion, and did not meet any of the exceptions indicating the hearing can be set later
than the 60 1h day ... " (Amended Order; 03-05-15).
10
Tex. Civ. Prac. & Rem. Code~ 27.008(a), "If a court docs not rule on a motion t(l dismiss under
Section 27.003 in the time prescribed by Section 27.005, the motion is con~idered to have been
denied by operation of law and the moving party may appeal.
11
   Tex. R. App. P. 26.l(b), " ... in an accelerated appeal, the notice or appeal must be liled within
20 days after the judgment or order is signed."
LEVI MflRIN V. LAW OFFICE OF KLEINHANS GRUIII':R, PLLC
RESPONSE AND MOTION TO DISMISS APPEAL                                                    I' AGE 5 or 12
        Extend time is filed within 15 days after the deadlineD. The 20' 11 day from

        Januaty 30, 2015 ran on Febmaty 19, 2015, and the additional 15-day

        deadline to file for an extension ran on Man.;h 6, 2015. Therefore, as LEVI

        MORlN admits that, "if the written order states that there is no good cause for

        extension, then Morin's right to appeal is lost retroactively." (Motion to

        Extend 2:3; 03-23-15). The Order clearly states that there was no good cause

        for extension and therefore, it is abundantly clear that this Court is without

        jurisdiction to mlc on LEVI MORIN's Motion because it is outside the time

        allowed to file a motion for extension to file for an appeal.

13.     TCPA Pleading was Heard Outside District Court's Jurisdiction, on

        Day 97. Although LEVI MORlN provides cites, LEVT MOIUN provides no

        relevant cited support or case law for his interpretation that the District Coll!t

        retained discretion until the District Court heard the motion, as long as it was

        heard before Day 90. (Motion to Extend 3:1; 03-23-15). Furthennorc, it is

        clear by counting days, that this case wasn't even heard until day 97, which

        again, LEVI MORIN admits, is outside of the District Court's jurisdiction.

        I d. As LEVI MOIUN continues to miss deadlines and drag this case on, later

        requesting forgiveness for all the missed deadlines, LAW OFFICE OF
17
   Tex. R. App. P. 26.3, '"The appellate court may extend the time to file the notice of appeal il;
within 15 days aller the deadline for filing the notice of appeal, the party ... (b) Iiles in the appellate
C(lll!l a m(lti(ln C(lmplying ~J!!:.J~c::u:..::lc-'lc.:O.:..:.S:..o.(""b)'-"------------
LEVI MOl( IN V. LAW OFFICI·: OF KI.EINIIANS GRUBER, PLLC
RESPONSE AND MOTION TO DISMISS APPiiAI,                                                     PAOE   6 OF 12
       KLEINHANS GRUBER, PLLC continues to be more prejuc.lict: in pursuing

      their lawsuit as witnesses and evidence become more stale and LAW OFFICE

      OF KLEINHANS GRUBER, PLLC continues to accrue more damages by the

      Yelp posting that remains posted to date. Tt is extrt:mdy unlikely that TCPA

      would support any interpretation to allow a Defendant to miss deadline after

      dt:adlint: and wntinuc to hold up the lawsuit by filing motions that stay

      proceedings well after a motion has been denied by law. However, even if

      this is the proper interpretation, as set out in more detail above, the District

      Court did not hear this case until Day 97 (had LEVI MORIN's initial TCPA

      Pleading been timely, which the District Court found they were not) and

      LEVI MORIN fails to present any argument to support that the District Court

      could retain discretion or jurisdiction following the 90111 day. Therefore, it is

      clear that the District Court did not have discretion or jurisdiction to rule as no

      good cause finding was made for an extension and likewise, it is clear that the

      TCPA Pleading was ovt:rrulcd by operation of law and likewise;:, LEVI

      MORIN fai kc.l to timely tile this Motion for Extension by tht: deadline of

      March 6, 2015.




-=--~--~-....,----:·         ..,______________ - - - - -
LEVI MORIN V. LAW OFFICE 01' KLEINHANS GRUilER,   PLLC
RESPONSE AND MOTION TO DlSMlSS A WEAl,                                      PAGE   7 OF 12
14.      March 6 1h is Only Deadline, There is No Deadline Confusion.         There is

no deadline confusion because both of LEVI MORIN's arguments because no good

cause was found for the extension of either deadlines and therefore, both arguments

resull in the same calculation of the deadline to file a motion to extend time to file,

because, as set forth herein, there was no finding of good cause for extension of any

of the deadlines.

               D. No Good Cause for Extension of Appellate Deadline

15.      Third Good Cause Extension Being Requested By LEVI MORIN.

As set forth above, relating to the TCPA Pleading on appeal before this Court, this is

the third time that LEVI MORIN is requesting a good cause extension based on the

same arguments that were already denied by the District Court 13 , and likewise, these

arguments for good cause for a third request for extension should be found to be

without merit and should be denied.

16.      No Procedural Forfeiture-Deadlines Need to Be Enforced.

This is an appeal off of a denial of a Motion to Dismiss. If this appeal is denied,

LEVI MORIN still has a right to be heard in a full final jury trial and nothing has

been lost. LEVI MORIN attempts to argue that Texas law disfavors procedural

forfeiture but relics on the Sutherland v. Spencer case which is about whether a


13
     Amended Order: 03-05-15.
---~--·-·······--··-··,.-·········--------------------
LEVI MORIN V. LAW OFFICE OF KLEINHANS GRURF.R, PLLC
RESPONSE AND MOTION TO DISMISS APPEAL                                      PAGE   !I OF 12
                                                                      14
default judgement (that would dispose of an entire casc)                   •   In the Sutherland case,

that court found there was no conscious indifference for missing the deadline to

answer because Texas prefers adjudication on the merits. !d. This case is still

pending in District court to be adjudicated on the merits; therefore there is no

procedural forfeiture. Furthermore, it is of greater importance, that deadlines such

as these, arc enforced in order for the rule of law to have any meaning/ 5 and

therefore, this Court should deny LEVI MORIN's third request for a good cause

extension of the time to file an appeal and should dismiss this appeal.

17.     District Court Already Denied Good Cause for LEVI MORIN's Claim

"Effort to Reach Agreement" J.n District Court, LEVI MORIN attempted to argue

for good cause extensions of the other missed deadlines, by asserting the same

argument 1"-that he was trying to reach discovery agreements with LAW OFFTCE

OF KLEINHANS GRUBER, PLLC. LAW OFFTCE OF KLEINHANS GRUBER,

PLLC plead, argued and supported by evidence that LEVI MORIN was not making

any legitimate attempts and was in fact refusing to respond to LAW OFFICE OF

14
    Surlier/and v. Spencer, 376 S.W.3d 752, 756 (Tex. 20 12).
15
    "Our legal system is built around deadlines. Deadlines ensure the orderly pmccss of litigation.
If that tool is to have any effect, and the ruk ol'law any meaning, it must be enforced. q: Edwards
Aquifer Au/h. v. Chem. Lime, Lid., 291 S.W.3d 392, 403 (Tex.2009) ("Filing deadlines ...
necessarily operate harshly and arbitrarily with respect to individuals who tall just on the other side
of them, but if the concept ora filing deadline is to have any content, the deadline must be
enforced. Any less rigid standard would risk encouraging a Ia~ altitude toward filing dates."
(quoting United Srates v. Locke, 471 U.S. 84, 101, 105 S.Cl. 1785,85 L.Ed.2d 64 (19S5))). !d.
~" Motion to Strike: 3-4:15-16 and 5:21 (a); 02-1 S-15.
LEVI MORIN V. LAW OFFICE OF KLEINHANS GRUBER,          PLLC
RESPONSE AND MOTION TO DISMISS APPEAL                                                     PAGE 9 OF   12
KLEINHANS GRUBER, PLLC's t:mails sent on Janum-y 5, 2015 and January 28,

2015, which were inquiring: i) whether he was going to answer discovery served

45 days ago, if not, a hearing would be necessary; ii) a date on which discovery

would bt: providt:d, if not, hearing availability PRIOR to any setting on tht: Motion

to Dismiss 17 • It is clear that LEVI MORIN was not in pursuit of an "amicable

resolution," as he intentionally nt:vcr responded to either of these emai Is without any

explanation as to why he failed to do so, therefore this argument should be

disregarded tmd no good cause finding should be made.

                                  E. Conclusion and Prayer

18.        As LEVT MORIN admits, TCPA deems a motion denied if the deadline

passes without a IH:aring and that the deadline to file the notice of appeal was

February 19, 2015, making the deadline to tile tllC request for extension, Mm·ch 6,

20 I 5. As the District Court has found that no good cause extension existed for

LEVI MORIN's        t~tilure   to meet the past two TCPA Pleading deadlines relating to

this appeal, this Court should also find no good cause exists for extension of the

March 6, 2014 deadline to file a Motion for Extension of Time to Notice Appeal,

should deny this Motion tor Extension of Time to Notice Appeal and dismiss his

Notice of Appeal with costs being allocated to LEVI MORJN.


17   !d.
                                                  -~-----------·                  ..- -
LEVI MORIN V, LAW OFFICE OF KLEINIIANS GRUBER, PLLC
RESPONSE ANn MOTION TO DISMISS APPEAL                                      T'AGE100F12
                                         R~sp~ctfully submiLL~d,


                                         LAW OFFICE OF KLEINHANS GRUHER, PLLC




                                         By::-:-:--:--~~4.~~----­
                                            Ki mbcrl y &:"'1\,J.IJflli
                                            kim@lawoffic~ . g.com
                                            State Bar No. 24062755
                                            Keith L. Kleinhans
                                            kcith@lawofficcofkg.com
                                            State Bar No. 24065565
                                            12600 Hill Country Blvd, Ste. R-275
                                            Austin, Texas 78738
                                            Telephone: 512.961.8512
                                            Facsimile: 512.623.7320




···-·-··------,------,,--------,,----.....--·
LEVI MORIN V. LAW OFFICE OF KLEINHANS GRUBFR,
                                                ------------·-
                                                PLLC
                                                              ..·---

RFSPONSF, AND MOTION TO DISMISS APPEAL                                 PAGE 11 OF 12
                           CERTIFICATE OF CONFERENCE

        I conferred with LcifO!son and he opposes this pleading.



                              CERTIFICATE OF SERVICE

        I certify that a tme copy of this pleading was served on each attorney of record

or party in accordance with the Texas Rules      o[ Appellate   Procedure on April 1,

2015.

The Olsen Finn, PLLC
LcifOiscn
4830 Wilson Road, Stc. 300
Humble, Texas 77396
Telephone: 281 .849.8382
Facsimile: 281.248.2190
Email: lei[@olsonappcals.com
VIA ESERVICE




                      ~----------·--------------------------
LEVI MORIN V. LAW (WFICE OF KLEINIIANS GRUBER,   PLLC
RESPONSE ANn MOTION TO DISMISS APPEAl.                                       PAGE 12lll'12
MAR-26-2015        16:36                                                                       P.002

                                                Exhibit A - Page 001




                                          No. D-1-GN-14-003874
              Law Office of Kleinhans
               Gruber, PLLC
                                                                    201 st District Court
              v.                                                   Travis County, Texas
              Levi Morin

                                  Amended Order on Motion to Dismiss
                  The Court has considered Morin's motion to dismiss; Kleinhans
              Gruber's Second Amended Motion to Strike or Deny Morin's Motion to
              Dismiss; the responses and replies on those motions; the parties' objec-
              tions; the evidence; and counsel's argument. Based upon that considera-
              tion, the Court:
                     1. Finds no good cause to extend the deadline for Morin to file his
                        motion to dismiss;
                     2. Finds Morin did not set the hearing on his motion to dismiss within
                        60 days after service of the motion, and did not meet any of the ex-
                        ceptions indicating the hearing can be set later than the 60th day;
                     3. Strikes the exhibits to Morin's motion to dismiss, which were filed
                        after the deadline for Morin to file his motion;
                     4. Overrules Morin's objections to the affidavits of Kimberly Klein-
                        hans, Martin Garza, and Michael Siegler;
                     5. Finds that Kleinhans Gruber established, by clear and specific evi-
                        dence, a prima facie case for defamation and business disparage-
                        ment based upon Morin's statement that Kleinhans Gruber "sen(t]
                        hung over 'associates' to court dates [Michael Seigler];"
                     6. Finds that Morin did not establish each element of an affirmative
                        defense by a preponderance of the evidence; and
                     7. Denies Morin's motion to dismiss.


              Signed on March 261h, 2015, at Austin, Texas.




                                                                                               TOTAL P.002
                                          Exhibit B - Page 001           2/18/2015 10:29:29 AM
                                                                                              Velva L. Price
                                                                                             District Clerk
                                                                                             Travis County
                                CAUSE NO. D-1-GN-14-003874                                D-1-GN-14-003874


LAW OFFICE OF                                 §                  IN THE DISTRICT COURT
KLEINHANS GRUBER, PLLC                        §
     Plaintiff,                               §
v.                                            §                  201" JUDICIAL DISTRICT
                                              §
LEVI MORIN,                                   §
   Defendant.                                 §                  TRAVIS COUNTY, TEXAS

                                     SECOND AMENDED

     PLAINTIFF'S MOTION TO STRIKE OR DENY MORIN'S MOTION TO DISMISS
                                   AND

          MOTION FOR NONSUIT OR IN THE ALTERNATIVE MOTION FOR
         CONTINUANCE AND MOTION TO WITHDRAW NOTICE OF NONSUIT

                                               AND

                                 MOTION FOR SANCTIONS

     Plaintiff, LAW OFFICE OF KLEINHANS GRUBER, PLLC, asks the court to sign an Order

Striking the Setting on LEVI MORIN's Motion to Dismiss, sign an Order of Nonsuit without

prejudice, and sign and Order for Sanctions. In the alternative, LAW OFFICE OF KLEINHANS

GRUBER, PLLC, asks the court to sign an Order of Continuance and Withdraw of Notice of

Nonsuit, as well as an Order for Sanctions.


                                        A. Introduction

I.       Plaintiff is LAW OFFICE OF KLEINHANS GRUBER, PLLC; Defendant is LEVI
         MORIN.

2.       LAW OFFICE OF KLEINHANS GRUBER, PLLC sued LEVI MORIN on the following
         counts: (1) business disparagement, (2) defamation, (3) defamation per se, and for
         injunctive relief.

                                          B. Facts:
           Both Deadlines Missed for Filing and Hearing Morin's Motion to Dismiss

3.       On September 24, 2014, LAW OFFICE OF KLEINHANS GRUBER, PLLC filed
         Plaintiff's Original Petition, Request for Equitable Relief & Request for Disclosure.


LAW OFFICE OF KLEINHANS GRUBER, PLLC V. LEVI MORIN
SECOND AMENDED/SUPPLEMENTED MOTION TO STRIKE SETTING, ET. AL                            PAGEl OF 12
                                        Exhibit B - Page 002




4.     On September 24, 2014, citation issued.

5.     On September 25, 2014, Austin Process, LLC received a copy of Plaintiffs Original
       Petition, Request for Equitable Relief & Request for Disclosure and citation for service.

6.     On September 30, 2014, Nicole M. Hybner of Austin Process, LLC personally served
       LEVI MORIN at the front door of his residence located at 1901 Onion Creek Parkway
       #31 07, Austin, Texas 78748 at 8:06 a.m. with the Original Petition and Request for
       Disclosure. See Exhibit A, attached hereto and incorporated herein by reference.

7.     On October 28, 2014, LAW OFFICE OF KLEINHANS GRUBER, PLLC served counsel
       for LEVI MORIN with Requests for Admission, Request for Production and First Set of
       Interrogatories. See Exhibit B, attached hereto and incorporated herein by reference.

8.     1st deadline missed by LEVI MORIN: On November 19, 2014, LEVI MORIN's
       Response to Request for Disclosure was due. LEVI MORIN failed to respond until
       February 13, 2015, nearly 3 months later.

9.     2nd deadline missed by LEVI MORIN: On November 27, 2014, LEVI MORIN's
       Response to Request for Admissions, Response to Request for Production and Response
       to First Set of Interrogatories was due. LEVI MORIN failed to respond until February
        13, 2015, nearly 3 months later.

10.    3rd deadline missed by LEVI MORIN: On December I, 2014, the Monday following
       the 60'h day (November 29, 2014 actually being the 601h day) to file a Motion to Dismiss
       by LEVI MORIN pursuant to Section 27.003 of the Texas Participation Act (the "Act")
       ran. In accordance with the Act, LEVI MORIN is limited, "not later than the 60th day
       after the date ofservice of the legal action" (Date of Service: September 30, 20 14).

11.    On December 3, 2014, counsel for LEVI MORIN filed LEVI MORIN's Motion to
       Dismiss with exhibits. Although a Motion to Dismiss was filed 2 days prior, it failed to
       include any of the Motion to Dismiss exhibits or evidence.

12.    On December 22, 2014, LAW OFFICE OF KLEINHANS GRUBER, PLLC filed a
       Notice of Nonsuit.

13.    On December 30, 2014, LAW OFFICE OF KLEINHANS GRUBER, PLLC filed a
       Notice of Address Change and Notice of Unavailability and on January 28, 2015, LAW
       OFFICE OF KLEINHANS GRUBER, PLLC filed an Amended Notice of Unavailability
       which noticed counsel for LEVI MORIN that LAW OFFICE OF KLEINHANS
       GRUBER, PLLC would be out of the country and unavailable for a setting on February
       18,2015 through February 25,2015.

14.    4th and 5th deadline missed by LEVI MORIN: On January 30, 2015, the 60 111 day ran
       from the date that LEVI MORIN's Motion to Dismiss would have been timely filed
       (December l, 2014). In accordance with Section 27.004 of the Act, "A hearing on a



LAW OFFICE OF KLEINHANS GRUBER, PLLC V. LEVI MORIN
SECOND AMENDEDISUPPLEMENTED MOTION TO STRIKE SETTING. ET. AL.                         PAGEl OF 12
                                         Exhibit B - Page 003




       motion under Section 27.004 must be set not later than the 60th day after the date of
       service of the motion unless

        [11 the docket conditions of the court require a later hearing,

        [21upon a showing ofgood cause,

        [31 or by agreement of the parties

       ... but in no event shall the hearing occur more than 90 days after service of the motion
       under Section 27.003 ... "

15.    As required by Section 27.004, to date, there has been [I] no Travis County docket
       conditions, [2] no timely finding of good cause by the court prior to running of the 60-
       day deadline (January 30, 2015) and [3] no agreement by the parties to extend the 60-day
       deadline to a 90-day deadline. The following email correspondence documents the same:

       a)      On January 5, 2015, LAW OFFICE OF KLEINHANS GRUBER, PLLC sent the
               attached email to counsel for LEVI MORIN requesting the following information,
               attached hereto an incorporated herein by reference as Exhibit C:

               i)     whether he was going to answer discovery served 45 days prior, if not, a
                      hearing would be necessary;

               ii)    a date on which discovery would be provided, if not, hearing availability
                      PRIOR to any setting on the Motion to Dismiss; and

               iii)   a follow-up request for a copy of the bar complaints that LEVI MORIN
                      filed against Kimberly Kleinhans and Michael Siegler (which were
                      automatically dismissed without further review) that counsel for LEVI
                      MORIN had repeated countless times, he was in agreement to provide.

         b)    On January 28,2015, LAW OFFICE OF KLEINHANS GRUBER, PLLC sent the
               attached email to counsel for LEVI MORIN requesting the same information as
               requested in the January 5, 2015 email. Both the January 5, 2015 email and the
               January 28, 2015 email were ignored by counsel for LEVI MORIN, attached
               hereto an incorporated herein by reference as Exhibit D.

        c)     On Friday, February 13,2015, at about 9:00p.m., counsel for LEVI MORIN
               unilaterally sent over a self-serving subset of documents never discussed but
               solely of his choosing that are only beneficial to his case. Likewise, counsel for
               LEVI MORIN unilaterally decided that the setting for his Motion to Dismiss
               would be February 26, 2015, and there would be no time for any of LAW
               OFFICE OF KLEINHANS GRUBER, PLLC's motions that LAW OFFICE OF
               KLEINHANS GRUBER, PLLC had clearly noticed counsel for LEVI MORIN
               would be necessary prior to any setting for a Motion to Dismiss, attached hereto
               an incorporated herein by reference as Exhibit E.


LAW OFFICE OF KLEINHANS GRUBER, PLLC V. LEVI MORIN
SECOND AMENDED/SUPPLEMENTED MOTION TO STRIKE SETTING, ET. AL.                            PAGE3 OF 12
                                        Exhibit B - Page 004




        d)    On February 14, 2015, upon receipt, LAW OFFICE OF KLEINHANS GRUBER,
              PLLC noticed counsel for LEVI MORIN of LAW OFFICE OF KLEINHANS
              GRUBER, PLLC's conflict for February 26, 2015 and counsel for LEVI MORIN
              refused to reschedule to a time and date which would provide proper notice of
              setting to LAW OFFICE OF KLEINHANS GRUBER, PLLC, attached hereto an
              incorporated herein by reference as Exhibit F.

16.    On Febmary 17, 2015, this Court found that an announcement for LEVI MORIN's
       Motion to Dismiss setting would be made on Febmary 26,2015, but that the case shall be
       recessed to March 5, 2015, at which time this Court shall hear the issues surrounding
       whether there is good cause to extend the time to allow the Motion to Dismiss past the
       60-day deadline, whether there is good cause for discovery, et. al.

17.    6th deadline missed by LEVI MORIN: On February 26, 2015, the 90tl' day ran from the
       date that LEVI MORIN's Motion to Dismiss would have been timely filed (December I,
       2014).

18.    On March 5, 2015, it has been noticed that LEVI MORIN's Motion to Dismiss is set for
       hearing on the 97' 11 day following a timely filing of a Motion to Dismiss.

19.    Likewise, LAW OFFICE OF KLEINHANS GRUBER, PLLC seeks this Court's relief to
       hear this Motion and award the requested relief, primarily that LEVI MORIN's Motion to
       Dismiss be denied and fees or sanctions be awarded to encourage counsel for LEVI
       MORIN will comply with rules and deadlines in the future.

                  C. Motion to Strike or Deny Morin's Motion to Dismiss

20.    4 Missed Statutory Deadlines: This Court should strike LEVI MORIN's Motion to
       Dismiss setting as not being timely as counsel for LEVI MORIN has not missed just one,
       but four critical deadlines as follows:

        a.    file and serve the Motion to Dismiss in accordance with the Texas Participation
              Act (the "Act") as the deadline was December I, 2014 and it wasn't filed or
              served with exhibits on LAW OFFICE OF KLEINHANS GRUBER, PLLC until
              December 3, 2014.

        b.    set a hearing in accordance with the Act as the 60-day deadline was January 30,
              2015.

        c.    request a good cause extension PRIOR to the expiration of the January 30, 2015
              60-day dead! in e.

        d.    set a hearing in accordance with the Act, with a timely finding of good cause
              within the 90-day deadline of February 26, 2015, as the Motion to Dismiss setting
              is not set until March 5, 2015 (97 days after the filing of the Motion to Dismiss).




LAW OFFICE OF KLEINHANS GRUBER, PLLC V. LEVI MORIN
SECOND AMENDED/SUPPLEMENTED MOTION TO STRIKE SETTING, ET. AL                           PAGE40Fl2
                                             Exhibit B - Page 005




21.       No Good Cause For Extension of Deadlines: Additionally or in the alternative, LEVI
          MORIN cannot show good cause for an extension of the January 30, 2015 60-day
          deadline. In fact, counsel for LEVI MORIN has acted in complete contradiction to the
          way one should act for good cause finding to be granted for the following reasons:

          a.    Counsel for LEVI MORIN has intentionally held up the litigation process by
                making oral reassurances that he will provide documents and/or information
                and/or dates that he has failed to provide as discussed. Please refer to January 5,
                2015 and January 28, 2015 emails which followed up phone conversation
                (referenced in fact section above) which are attached as Exhibit Din which LAW
                OFFICE OF KLEINHANS GRUBER, PLLC requests time and time again
                whether LEVI MORIN is going to agree to respond to the discovery and if so, a
                date in which it will be provided. Counsel for LEVI MORIN refused to respond
                to these 2 requests until well after the January 30, 2015 60-day deadline, at which
                time he unilaterally sent over a self-serving subset of documents, never discussed,
                but solely of his choosing that are only beneficial to his case. Specifically,
                counsel for LEVI MORIN's Febmary 13, 2015 email with this self-serving
                discovery, clearly shows his intent was to delay proceedings to prohibit LAW
                OFFICE OF KLEINHANS GRUBER, PLLC from their right to request this Court
                to allow discovery, "That [February 26, 2015 setting] will leave you with no
                time for discovery even if the judge thinks you deserve it." Also attached as
                Exhibit D.

         b.      Likewise, as counsel for LEVI MORIN has failed to comply with not one, but
                four strict statutory deadlines set forth in the Act, this Court should not reward
                LEVI MORIN for bad behavior of carelessly disregarding ALL deadlines by
                allowing an extension that can only be granted with good cause.

         c.     Disregard of Local Rules: Furthermore, Counsel for LEVI MORIN's disregard
                of the rule of Jaw isn't limited to disregard of statutory deadlines, he continues to
                disregard local rules as well. Counsel for LEVI MORIN disregarded local rules
                requiring counsel for LEVI MORIN to confer about settings and unilaterally
                initially set this Motion to Dismiss for hearing on February 26, 2015, which
                required the court to hear an emergency Motion to Strike/Motion for Continuance
                due to counsel for LEVI MORIN's Jack of due diligence in setting this Motion
                within the last 4 months, by the deadline, at a time that LAW OFFICE OF
                KLEINHANS GRUBER, PLLC can have adequate time to hire counsel and/or
                prepare a defense for a dispositive setting that could potentially dismiss their
                claims against LEVI MORIN and expose them to attorney fees.

          d.    2 Missed Discovery Deadlines: Furthermore, Counsel for LEVI MORIN's
                disregard of the mle of Jaw isn't limited to disregard of statutory deadlines and
                local mles but to disregard of the Texas Rules of Civil Procedure concerning
                discovery. LEVI MORIN failed to respond by November 19, 2014 to the Request
                for Disclosure included with the Original Petition. Additionally, LEVI MORIN
                failed to respond by November 27, 2014 to the Request for Production, Request


LAW OFFICE OF KLEINIIA.c'iS GRUBER. PLLC V. LEVI MORIN
SECOND AMENDEDiSUPPLEMENTED MOTION TO STRIKE SETTING, ET. AL.                             PAGE5oFI2
                                                              Exhibit B - Page 006




                      for Admission and First Set of Interrogatories served on October 28, 2014.
                      Counsel for LEVI MORIN improperly argues that his Motion to Dismiss places a
                      hold on discovery, however, this is misplaced as his Motion to Dismiss and
                      exhibits weren't filed until December 3, 2014, days following the discovery
                      deadlines.

22.          Pursuant to Texas Participation Act Section 27.003, "in no event shall the hearing occur
             more than 90 days after sen,ice of the motion under Section 27.003." The hearing on
             this matter is on the 93'd day, therefore, even with a finding of good cause, this hearing
             is after the 90' 11 day. which is clearly in violation of statutory law, requiring that the
             setting be stricken. The "recess" that occurred on February 26, 2015 was merely
             procedural in an attempt to circumvent the black letter of the law that clearly states a
             hearing can't be after the 90th day. All case law on the issues only allows a decision to
             be made within 30 days of a hearing that was at least started within the 90th day. The
             fact that this hearing wasn't even started on the 90-day deadline of February 26, 2015,
             distinguishes this case from the case law, again, requiring the court to strike this Motion
             to Dismiss because a hearing had not began within the 90-day period.

23.          For these reasons stated above, this Court should strike LEVI MORIN's Motion to
             Dismiss setting from the docket.

                                                       D. Motion tor Nonsuit

24.        On December 22, 2014. LAW OFFICE OF KLEINHANS GRUBER, PLLC filed a
           Notice of Nonsuit that in accordance with Texas Law, should immediately nonsuit this
           case as there were no prior counterclaims on file as of December 22, 2014, that would
           otherwise prevent this case from being nonsuited without prejudice.

25.        The Texas Participation Act (the "Act") motion to dismiss is predicated on a review of
           the merits of the lavvsuit. All other claims that are predicated on a review of the merits of
           the lawsuit. absent a clear counterclaim, can be nonsuited in full by the
           Plaintiff Therefore, a nonsuit renders the merits of the case moot. UTMB v. Estate of
           Blackmon. 195 S.W.3d 98, I 01 (Tex. 2006). The nonsuit is effective as soon as the
           plaintiff files a motion for nonsuit. Epps v. Fowler, 351 S.W.3d 862, 868 (Tex. 20 II).

26.        The only relevant case to the contrary was decided following the date that this case was
           filed and therefore doesn't apply. Rauhauser v. McGibney, No. 02-14-00215-CV, 2014
WL 6996819 (Tex App.-·Fort Worth Dec. 11, 2014, nph) (TCPA rnotion survives
           nonsuit). This case was tiled on September 24,2014 and the Rauhauser case was decided
           on December 11, 2/J14. Had LAW OFFICE OF KLEINHANS GRUBER, PLLC known
           at the time of filing that this case couldn't be nonsuited if their caseload and personal
           circumstances prevented them from prosecuted this case, LAW OFFICE OF
           KLEINHANS GRUBER, PLLC would not have filed this case at the time.

27.        Likewise, this Court should sign an Order of Nonsuit, finding that the nonsuit date of this
           case was the date of Notice of Nonsuit of December 22,2104, and strike the February 26,
           2015 setting from the docket.
7L-AW--:0:-F-FI_C_E_O_F::K-L-El·N--!!-AN-S-G:::R-C.BER. PLLC V. LEVI MORIN

SECOND AMENDED/SUPPLEMENTED MOTION TO STRIKE SETTING. ET. AL.                                PAGE60F 12
                                              Exhibit B - Page 007




                            E. In The Alternative to Paragraph D,
                Motion for Continuance and Motion to Strike Notice of Nonsuit

28.     LEVI MORIN's intentional delay has cost him to miss to deadlines imposed by the Act,
        and likewise, LAW OFFICE OF KLEINHANS GRUBER, PLLC is only requesting a
        continuance/resetting and discovery and striking of the Notice of Nonsuit in the event
        that this Court finds that LEVI MORIN's Motion to Dismiss should not be stricken or
        dismissed based onmis;,ing said deadlines or based on the court's own discretion.

29.     This continuance should be granted because LAW OFFICE OF KLEINHANS GRUBER,
        PLLC is entitled to discovery pursuant to The Texas Participation Act Section 27.006(b),
        "on a motion hy a party or on the court's own motion and on a showing of good cause,
        the court may allow specified and limited discovery relevant to the motion."

30.     LAW OFFICE OF KLEINHANS GRUBER, PLLC has good cause for discovery prior to
        the Motion to Dismiss setting so that LAW OFFICE OF KLEINHANS GRUBER, PLLC
        has evidence that is only in LEVI MORIN's possession to defend the Motion to Dismiss.
        Such relevant discovery is of any evidence supporting that LEVI MORIN's statements
        posted on Yelp about LAW OFFTCE OF KLEINHANS GRUBER, PLLC are false.
        LAW OFFICE OF KLEINHANS GRUBER, PLLC is entitled to discovery of any
        evidence supporting that LEVI MORIN knew they were false (for example, LAW
        OFFTCE OF KLEINHANS GRUBER, PLLC needs discovery ofthe billing statements in
        LEVI MORIN's posc;ession thut show ell the work perfom1ed on his case and which
        document the hourly rate bilku was not S400 an hour as he held it out to be, but rather
        $350 an hour).

31.     October 28, 20 I 4, weli bdorc LEVI lVIORfN filed his Motion to Dismiss, LAW OFFICE
        OF KLEINHANS GRUBER, PLLC LEVI MORIN has been in possession of discovery
        for over 4 months. LEVI r.,1()R fN failed to respond by November 19, 20 I 4 to the Request
        for Disclosure included \\'ith the Orig;nal Petition. Additionally, LEVI MORIN failed to
        respond by November 27. 2014 to the Req1.1est for Production, Request for Admission
        and First Set of Interrogatories served on October 28,2014. On February 13,2015, LEVI
        MORTN provided extremely limited and self-serving responses and production. In fact,
        for all discovery requested which is "discovery relevant to the motion" (as set forth in the
        Act as being the type of discovery allowable), is followed by a response from LEVI
        \10RIN that. "The Act doesn't entitle the finn to this information yet." One such
        example i·· Reque                                                       Exhibit B - Page 008




33.      Therefore, only under this limited situation set forth in the paragraphs above, does LAW
         OFFICE OF KLEINHANS GRUBER, PLLC motion for discovery to be able to prepare a
         defense for LEVI I\10R IN's dispositive Motion to Dismiss and for Fees requesting that
         this Court order LEVI MORIN to remove objection and respond to Requests for
         Production Nos.: 2-4, 6-7, 12, 14, 17-28, and Response to First Set of Interrogatories
         Nos. I, 3-~L and 11-IJ.

34.      Likewise, this Court should grant a continuance to a time that LAW OFFICE OF
         KLEINHANS GRUBER. PLLC is available for a setting and should allow discovery as
         properly served on counsel for LEVI MORIN on October 28,2014. 1

                                             F. Motion for Sanctions/Fees

35.      It may be necessary for LAW OFFICE OF KLEINHANS GRUBER, PLLC to secure the
         services of counsel. licensed attorneys, to prepare and litigate this suit in connection with
         this Motion.

36.      Additionally, LAW OFFICE OF KLEINHANS GRUBER, PLLC files this Motion for
         Sanctions pursuant to Rule 13 of the Texas Rules of Civil Procedure, and respectfully
         shows the court that on December 3, 2014, counsel for LEVI MORIN served a Motion to
         Dismiss that certified in the certificate of service was served on LAW OFFICE OF
         KLEINHANS GRUBER, PLLC on December l, 2014, but which according to records in
         LAW OFFICE OF KLEINHANS GRUBER, PLLC's system 2 , it wasn't served on LAW
         OFFICE OF KLEINHANS GRUBER, PLLC until December 3, 2014.

37.      Furthermore, the purpo;;e of sanctions is to secure compliance with the discovery rules, to
         deter violation of the discovery rules by others, and to punish parties for discovery
         violations. If the party against whom sanctions are being sought cannot show due
         diligence, a coun may award to a prevailing party all costs for inconvenience,
         harassment. and om-of-pocket cxpcn~cs incurred or caused by the subject litigation. Tex.
         Civ. Prac. & R                                           Exhibit B - Page 009




39.    The Court should award attorney fees and expenses for preparing this motion, in addition,
       the court should impose the following sanctions: monetary sanctions, striking the
       pleadings, striking LEV! MORIN's Motion to Dismiss setting, award of attorney fees for
       LAW OFFICE OF KLEINHANS GRUBER, PLLC to hire counsel to defend against the
       Motion to Dismiss claims, limit testimony about the document or the issue, and/or any
       other sanction that the court deems to be in the interest of justice.




40.    Likewise, this Court should strike LEVI MORIN's Motion to Dismiss setting and order
       nonsuit of this case effective December 22, 2014 and order fees/sanctions for all the
       pleadings and increase of cost of litigation caused by LEVI MORIN in the interim.

41.    Alternatively, if this Court tinds that LEVI MORIN did not miss I or both of the 60-day
       deadlines imposed by the Act, that this Court allow continuance, discovery, striking of
       the notice of nonsuit and order fees/sanctions for counsel LEVI MORIN's lack of due
       diligence in dealing with discovery matters.



42.    For these reasons. LAW OFFICE OF KLEINHANS GRUBER, PLLC asks for this
       Court's relief.


                                              Respectfully submitted,

                                               LAW OFFICE OF KLEINHANS GRUBER, PLLC




                                                                  leinhans
                                                   kim@lawo ceofkg.com
                                                   State Bar No. 24062755
                                                   Keith L. Kleinhans
                                                   keith@lawofficeofkg.com
                                                   State Bar No. 24065565
                                                   12600 Hill Country Blvd, Ste. R-275
                                                   Austin, Texas 78738
                                                   Teleohone: 512.961.8512
                                                   Facsimile: 512.623.7320




--~--------------------------------------------------------------
LAWOFFICE OF KLEINIIANS GRUBER, PLLC V. LEVI MORL'i
SECOND AMENDEDjSUI'PLI'Mf,NTED MOTION TO STRIKE SETTING. ET. AL.                         PAGE90F12
                                        Exhibit B - Page 010




                    VERIFICATION OF MOTION FOR CONTINUANCF.


 STATE OF H;).'...AS                              §
                                                  §
 COUNTY OF TRAVIS                                 §


        ON THIS DAY pcr>earcd Khnbcrly G. Kleinhans, who, after   b~ing   placed

 under oath, stated the following:

        "T have read th<1 above Motion for Continuance and every statement is within my

 personal knowledge and is true and correct."




                                                Kimberly




                                            0R. \~~s-QO"'
                                                Not     Public




LAW OFFICE OF !C. FTNt.r \NS ur.:_·is'~i~, PLLC \/.LEVI MORIN
SECOND AMENDal/S:JPPLEMfoYrc D MOTION TO STRIKE SETTING, ET. AL                  PAGE 11 OF 12
                                         Exhibit B - Page 011




                                   CERTIFICATE OF SERVICE

       I certify that a tme copy of the above was served on each attorney of record or party in

accordance with the Texas Rules of Civil Procedure on Febmary 18,2015.

The Olsen Firm. PLLC
LeifOlsen
4830 Wilson Road, Ste. 300
Humble, Texas 77396
Telephone: 281.849.8382
Facsimile: 281.248.2190
Email: leif@olsonappeals.com
VIA ESERVICE AND FACSIMILE




LAW OFFICE OF KI.ElNIIA~S GRUBER, PLLC V. LEVI MORL'<
SECOND AMENDED/SUPPLEMENTED MOTION TO STRIKE SETTING, Er. AL.                          PAGEI20F12
                                                                                                      Exhibit B - Page 012


                                                                                  ,:7;-:p)AVIi
                                                                                   ........... OF
                                                                                               .....__SERVICE
                                                                                            -~-·---    _
                                                                                                                                         201at Judicial Dlotrlct eoJrt
                                                                                                                                                                        !
   Pl~intitf:
   Law OffiG·;t       .~: t :~~,:,                              ·.!I


   vu.
   Dofendar.'·
   Lflvl Mor••··

   For;
    LawOfftv:. •.• ; ,.·,:.
   iOO Lavcc.:         ~ ;~,.
   Suite 1qO'
   Aust!n, ·(;- · ·· ·:'

   Racaived :·~... •\p·:\i~~:
   Onlor, c~ .. ,_.;,_ .· /(. ,·:::·.·         : _,.·.
                                                              ·. :. '.''':'''~_:,''~;,,or September, 2014 at4:10 pm to bll served on l.evl Morin, 1901 j
                                                                          ·" -':·· .:.:.

   I certify tl:;:r I ,.. •···                                      ··. •· · ·,,,~,.:.   ·                                ,•'•.   :~:·-::.·I::~!
   of Septer:: ... .                                                                      -·.·,:;:.             SCH-9631, Exp. 4/30115
   known 1-:> r.·":
 '"-::>2..+.::.. /                    ,.                                                                        Auslln Procou LLC
                                                                                                                809 Nuoces
~RY·,,;;c                                                                                                       Austin, TX 78701
                                                                                                                (512) 480-8071

                                                                                                                Ou>' Job S~rial Numbe1: MST-2014003433
                                                                                                                r;:,,,,
                                                                                                                     ~;G v. Morin



                                                                 -: .._. -;-,'·
                                                              ,._ .... ,·;
                                             .\




                                                                                         Ill 1111~11" /Ill 1111
                                                                                   7013 2250 0001 3659 4138
                                                                                                                                                                           . :• ...



                                                                                                           ··'




                                                                                                      ..
                                                                                                      . .·-
Exhibit B - Page 013




                                                                                                : .. .,
                                                                                           . {~if.Olsen
                       ....... . • ·-."! ::' .• ~
                                                        ........   ·-;.-                   · 4830 Wilso;R.oad, Suite 300
                                 •.
                             · .....
                                      •f:~ :.. • .
                                                      •""!.
                                                                   .   ·.   ~--·   ...      ·Hurn.ble,-rikas 77396 .
                                                                                                 ,.
                                                                                                : '                                           .   ~.,



                                                                       ...

                              E';Complete items ·1, 2, and 3. Also complete                                      A. Sign                                                                                           Exhibit B - Page 014
                              -----~------- -----------~--'----,-------'-----

                                                    LAw OFFICES OF                           KLEINHANS GRUBER.                                               PLLC
                               Keith L. Iaeinltnm;                                                                                               Kimberly G. !Oeinhans
                          ·    k~ith@l:rwofficeofkg.com                                                                                          Jcim@,lawoffi~eofkg.com


                                                                                                                                                                                        .   '

                                                                                                        '
                                                                                  LAW OFFIC."ES OF KQ, PLLC
                               Bc:t: Cavc:'s.AUdn:ss:                                                                                      Mailing Address:
                               12600 Hill Country _Bh'd_, Suite R-275                                                                    ' 700 Lavaca St, Ste. 140'0
                               Am.1in. Texas 78738                                                                                      • Au;1in, Tex~ 7870 I

                              -----~Tel: 5!2.961.8512                        .-     Fnx: ·Si2.623~73:io- -
                                                                                                .   '          ..   ~.   '
                                                                                                                             wWw.laworficeotkg.cam


                                                                                         . October 28, 2014
                                                                                                                                                                                                       '·   ..
                              LeifOlsen ·                                                                .,
                         . 4830\Viis~n'.!Zoa.d, Suite 300
                         . Humble, Texas 77396
                            Telephone Number: 281.849.8382                                                                   ....
                            Facsi~ile:         No
                                          Fax Number E~ists   . ,· ..
                                                                                                    .·          .
                                                                                                              - •
                                                                                                                                                               ...

                            Email: leif@olsonappeals.com    .
.    :. _.. ~ .     .     . VIA. CMRRR# 7013 ~250 0001 3659 4138                                                                                                                                                  . ..:     :
                          ,ANJ)EMAIL                                                                                                                                                                              ''f.


. ..
                                       •.      .'   .        .                       '          .                                                           ....                   .
                                                                                                                                                                                                                   -~-   ....
    _.
                              RE: .. CAUSE N6. D-1-GN-14-003874; LAW OFFICE OF KLEINHANS GRUBER, PLLC v. LEVI                                                                                                    .. ..
                                  . ·lvlORJN; IN THii20 1ST J UOICIAL DISTRICT COURT, IRA VIS COUNTY, TExAS'

                        •.· Deaf ML 01seil: : · .

                          ·Enclosed, pleas.e find t11e following d~cuments:
                                                        •\        :     .·    :
                                                                                                                                                                            . ·.
                                    • .·Law Office ofKiei1Jhm•s Gruber, PLLC's First Requests fo~ Admissien·to Levi Morin;-
                                  ; • Law Office oi'Kleinhans Gruber, PLLC's First Set oflntertogatories to Levi Moritl;
                                    • . Law Office ofKleinhtms Gruber, ~LLC's F.irst Requests for. Production to Levi Morin~

                         · Should yini. have any trouble receiving ihe,Se documents, please do nbt hesitate to ~ontact me
                           directly.         ·     ·                                      ·       ·       '
                                                                                                                                                                           .,                   ...
                                                                                                                                                 ..     .


                                                                                  ·.~·.··
          .   ··.

                              .   ..
                                  1-
                                       . ··.
                                                                         @                  J=Vi,;
                                                                      Paral~gal to Kimberly G: Kfeuilians ..
                                                                                                                                    .
                                                                                                                                                            ' .'

                                                                                                                                                                     -~-


                                                                                                                                                                                                  .,


                                                                                                                                                                                       ·'

                                                                                                                                         . ·..
                                                                                                                                             ~    ...
                                                                                                Exhibit B - Page 015




                                                                           CAUSE NO. D-1-GN-14-003874

                                     LAW OFFICE OF                                                     §                        IN THE DISTRICT COURT
                                     Iq.EINHANS GRUBER, PLLC,                                          §
                                           Plaintiff,                                                  §
                                     v.                                                                §                       '201" JUDICIAL DISTRICT'
                                                                                                       §
                                     LEVI MORIN,                                                       §
                                        Defendant.                                                     §                      , TRAVIS COUNTY; TEXAS
                                                                                                                                                                                                                                     •'
                                                                       .   '
                                                      ' FlRST REQUEST FOR ADMISSION TO LEVI MOIDN

                                     To:     LEVI MORIN;· by and through their                                 attom~y· ofrecord, Leif Olse~, 4830 Wilson Road;
                                             Suite 300, HUJnhlc, Texas 77396.
                           -~   ..

                                            COMES NOW, LAW OFFICE OF KLErN.HANS GRUBER, PLLC, Plaintiff, and makes

                                     the attached 'reques\ tor ~drn•s,ion and serve's th~m .on LEVL MORIN, Defendant, p~tsuant to.·

                                ·. Tex. R: Civ.P.'J98; and respectfully requt;sts that you admit the truth, of each of-the' matters set

  •·'·                               forth hereinbelow. Your response to th~se requests must eit~ef. sp~cifically: and s~parately admit
  ~~ ..
  ·~   ·..
                                     or deny each ofthe matters set .otit below or explain in detail the.· reasoi)s                                                                      ~hy                you cannot

                                     truthfully
                                       .      . admit or deny sucll    m:1tt~r. Each ~(the
                                                                               .      .
                                                                                           matters· set. forth below
                                                                                                                 . .
                                                                                                                     will. be.admitted by you                                    •'

                                                                                                                                                                     '       '
                                     l.!n.less, within thirty (30) days after service· of this ·~equest, you mak~ and serve on Plaintiff's
                                                                                   '                                                                                     .
                                                                                                                   '··   ;
                                     ~ounsel a written re.sponse tc\these matters as required
                                                                                     .
                                                                                              by Tex. R. Civ. P.·l98,                                                        .                .·;:.    ·.
  ·:.                                                                                                                                                                                 ... :

    : -1'.                                                                                                                                                                                                                       ,.;·
: .. !- •....                                                                                                                                                                                                                   .·
 . ·."·

       .     ·.·.
                    '·
                         .·,.
                            ..

                                                                                                                             : '·.




           ··.:··                                                                                                                                '                  ,.
                                                                                                                                             .   "
                                                                                                                                 • oli.
                                                       ••                                                                            ·.:.'
                                                                                                                                     , ...
                                                                                                                                                                                                 ., '·.·· ..:
                                                       I;   .



                                                                                                                                                                                                      .·... ,            :·..
                                                                  ~-
                                     LAW OFFICE OF KLHNHAl';S GRUBER, PLLC V. LEVI !'viORIN
                                                                                                                                                      .,      ;-,
                                                                                                                                                              .. ·..                                                                      .   .·
                                     FIRST REQUEST FOR ADMISSION TO LEVI MORIN
                                                                                                                                                                                                                .,   .

                                                                                           ..   ~   '. .
                                                                                                                                                                                                                                          .. ,
                                                                                       .   .~".
                                                                                            --·~~-..       .   .·: .                             .   ·~   .
                                                     Exhibit B - Page 016




                                                                 Respectfully submitted,

                                                              LAW OFFICE OF KG, PLLC
                                                            : ATTORNEYS FOR PLAINTIFF




                                                                 By: -:::--cP~~~---'-----"-__:_-___:_:_~
                                                                     Kim
                                                                     Texa
                                                                     kim@lawofficeofkg:com
                                                                     Keith L. Kleinhans
                                                                     Texas Bar No. ;24065565
                                                                     keith@lawoffic~ofkg.com
                                                                       ;700 Lavaca, Ste. 1400
                                                                     · Austin, TX 78701
':.                                                                · Telephooe:.5!2.961.8512
                                                                    . ·r~similei 5!:2'.623.7320
                                                                          -1·                      .
                                                                      .   ·_":


                                                                                                                            ,.
                                        CERTIFICATE Oli' SERVICE

              I certify that a true copy.ofthe above ,_;.~s' sel'Vedon each atto~ey of rebord or p~rty in
       accordance >vith the Texas Rules of Civil Procedure on thr 281h day. of October, 20i4. '           ·.
                                                                                  ·, .- .

      .· LeifOisen                                                                                        . -I
         4830 Wilson Road, Suite 300
         Humble, Texas 77396
         Telephone Number: 281.849.8382
                                                                          '· ',
         Facsimile: No Fax NumberTxists
         Email: leif@olsonappeals.corn                                                                 .·-:
         VI;\ CMRRH.If 7013 2250.00013659 4138 ·
         AND EMAIL



        ~:




                                                      >~--   .                              < ·•
                                                    .-...
                                                                                            =-~
                                                                                             .
                                                                                            .,
        .•. .




       LAW OfFICE Of KLEINHANS GRUBER, PLLC V. LEVI MORIN
                         . ADMISSION
       FIRST R!:QUEST l'OR      - .
                                     TO LEVI
                                           . MORll\1. . .                                                        PAGE20F5



                                                                                                       : ·.. ·
                                               .'
                                                  Exhibit B - Page 017




                                                 DEFINITIONS

                            As used herein, the following terms are defineil as follows:

     a.    '"Plaintiff' means LAW OFFICE OF KLEINHANS GRUBER, PLLC and all other natural persons
           or business or legal entities acting or purporting to act for or on her behalf. ·

    ·.b. "Defendant" means LEVI MORIN, and all other natural persons or business or legal entities acting
         or pcrporting to act for or on behalf of Defendant:.                                        ·

     c.    '·Incident" or "Yelp review" as" that word is used.herein refers to the June,24, 2014 posting by
           LEVI MORIN on an internet website called Yelp.                                                 .. .

     d.    "Person" means any natural person, any business, a legal or governmental entity, or~ ~sociation.

     e.    "Occupation" means a full,· accurate and complete description of the nature,· iype, title and
           employment carried on by the pers.on inquired about; the name and address of their e!llployer; and,· ·
           the date(sJ such occupation began and terminated. ·

     f.    '·Document" means anything which rhay be :~onsidered to be a document or tangibl~ thing within
           the meaning of TEX. R. CIV. P. 193 and· tri.eans the original; or any copy' if the original is not .
           available, of writings and tangible things of eyery kind .and description, and inCludes, but is not
           limited to. any drawing; graph, photograph, film, video, phone record, report, minutes, t~anscript,
           memorandum, notes, jotti'ngs, paper, tetter, correspOridence, .commuriic8tion, invoice,· Contr~Ct, ,
           check, check stub, accowning ledger, chart, map; plat, tape, disk, card, wire and any other
           electronic_. magnetic or mechanical recording or transcript of anY. other instrument qr deVice which
           contains any information or from which imy "information can be .derived. or retrieved. The term
           "document" also includes copies containing any information in addition to. or in any way different .. ·
           from that contained in or on the original, and all attachments, enclosures or documettts affixed or
           ret(m-ed to in any documents to be described pursuant to these requests.

     g.    ;•Relating"·. means concerning, ref~rring, des~dbing; evidenCing, or constitutine:, direCtly or
           indircctiy.

     h.      "Statement" means :my written or graphic statements·sigoed or otherwiseadopted;or approved by·
            the · person making it,                                                   Exhibit B - Page 018

                                  •

                                 REQUEST FOR. ADMISSION


   ADMISSION NO.1. On or around Jun~ 24, 2014. tlirough August 20, 2014, LEVI MORIN's
   Yelp review was· posted online e0ntaining a statement that LEVI MORIN was billed at $400.00
   an hour.                                          -.
                                                                             ..

          ADMIT/DENY NO.1.


   ADMISSION NO.2. LAW OFFICE OF KLEINHANS GRljBER, PLLC did not bi.ll LEVI
   MOR!N ~I $-100.00 Rn hour.

          RESPONSE NO. 2.                                                                          .•




   ADMISSION NO.3. LEVI MORIN is in possession of the contract with LAW OFFICE OF
   KLEINHA:~s GRUBER, PLLC.          .            .,
                                                            .i




                            or
... ADMISSION NO.4. On around June 24, 2014through Augtist.20, 2014, LEV!MORIN's
    Yelp review ~untained falsestatemerits about LAW OFFICE OF KLEINHANS_ GRUBER,
    PLLC.                                         .            ·        .


                                                                                   .   .
                                                                                       '.·


   ADMISSION NO. 5. LEVi MORIN's Yelp revie_~·con~ins false statements about LA 'w
   OFFICE OF K I ElNHANS GRUBER, PLLC.      .

          RESPONSE NO. 5. ·


 · ADMIS!:!i6:'1 r-10. (,,LEVI MORIN knew that the Yelp reviewc~~ined false statements. about
   LAW OFfrCE OF KLEINHANS GRUBER, PLLC.      '
                                                         . .  :·.'.. .·.          _       .

                                                                                  ,.



                                                                  .      .
   ADMISSlON NO.7. LEVl MORIN posted the Yelp review with intent to cause financial harm
   to LAW OFF \CE Of KLEINHANS GRUBER, PLLC.



   LAW OFFiCE OF KLEINHANS GRUBER, PLLC V. LEVI MORIN
   FIRST REQUEST FOR ADMiSSIQN TO LEVI MORiN. -   . .                                        -PAGE40F5




                                       · .... -   .·                                                     '   ....
                                                        Exhibit B - Page 019




          HESPONSE NO.7.


ADMISSJ001 l'X>. S.·LEV! MORiN posted the Yelp review with intent to cause reputational
harm to Lf, W OPI .. ICE OF KLEINHANS GRUBER, PLLC.

          RESPONSE NO. 8.




                                                                                                                          ,;;
                                                                             ·.··..


                                                                                       ',.                               ·.·.

-:'-=:--::-:::::-:: · - - · :::-c:-:-:-:-::::-::::::=::=-::::-:-:::-:-:-:-:::-'::-:-=::-=----'--,.-~~....::....,_,..,..._ __
 LAW OFFICE OF KLEINHANS GRUBER; PLLC V. LEVI MORIN
 FlllST REQI lEST FOR ADMISSION TO LEVI MORIN                                                                            PAGES OF 5


                                                      .. ·              ..
                                                                          ·:.·.
                                                                                      .·;_. .
                                                                                      .-:~·           .   :::
                                                                                                                 ... :
                                                                                                                ..
                                                                                                ·:}
                                                     Exhibit B - Page 020




                                          CAUSE NO. D-1.-GN-14-003874

 LAW Ol''F\Cl:._   ...•
                                           Exhibit B - Page 021




 sanctions against you pursua!lllo TEX. R. CIV. P. 215.

                                                  Respectfully submitted,

                                                  LAW OFFICE OF KG, PLLC
                                                  A ITORNEYS FOR PLAINTIFF




                                                  By: -:-::--:-i~~~-~---'---
                                                         Kimb I G. Kleinhans
                                                      . Texas r No. 24062755
                                                      ' kim@lawoffic.eofkg.com
                                                       :Keith L. Kleinhans
                                                        :Texas Bar No. 24065565
                                                         keith@lawofficeofkg.com
                                                       . 700 Lavaca, Ste. 1400
                                                   . . Austin, TX 7870 I
                                                         Telephone: 512.961.8512
                                                         Facsimile: 512.623.7320

                                                                      •.

                                 CERTIFICATE OF SERVICE

        l ccni!)· Owt a true copy of the above was served on each attoi:ney of record or party in
 accordance with the Texas Rules ofCivil Procedure on the 28'h day' of October, 2014.           .
                                                                               ;,

  LeifOlsen                                   .   ·-·.
  4830 Wilson Road, Suite 300
  Humble, Texas.77396                                                               ·..
                                                                                      ~·




  Telephone Number: 281.849.83~2
  Facsimile: No Fax Number Exists
  Email: le.if@olscn~ppc GR(lclER, PLLCV.' LEVI!vi.CR!N ·:·
 FrRST$EToFINTERROGATORJEqo LEVIMORJN         ·                                            'PAGE20F 10
                                                                  .,
                                                                      •   ..
                                                          . ,:'• ·'       •'
                                                          Exhibit B - Page 022




                                                               DEFINITIONS

                              A; used herein, the following.terms are defineil as follows:

     a.    "Plaintiff' means LAW OFFICE OF KLEINHANS GRUBER, PLLC and all other natural
           persons or business or legal entities acting or purporting to act for or on her behalf..

 · b. "Defendant'' means LEVI MORIN, and all other natural persons or business or ·]ega! entities                                                                        ··'·.
      acting or purporting to act for or on behalf of Defendant.                ·

     c.    "Incident" or "Yelp review" as that: word is used herein refers to the June 24, 2014 posting by·
           LEVI MORIN on an internet website called Yelp.

     d.    "Person'-~ me;J.ns any natural persqn, any business, a legal or governmental entity,                                                             or   an:.
           association.

     e.    "Occupation'' means a full, accurate· ~d complete description of th~ nature, type, title arid'
           c:npLlyment carrie,; on by the person inquired about; the name and address of their employer;
           and, the dete(s) such occupation began and terminated.

     f.    "Document" means anything which may be considered to be.;;_ document or tangible ·thing within
           the :o:eaning of TEX. R. C!V. P. ·193 and meims the 'original, or 'any copy if the original is not
           available, of writings and tangible things of every kind and description,,and includes, but is not
           limited to~ ~ny d.ra\\iing, graph, :p~~tograph, film, video, phOne r~cord? :r~Port, minutes, transcript,
           memorandum, n:otes,: jvttings, paper, letter, correspondence, commuriication, invoice,. ·contract,
           check, ched.;: stub) accounting ledger, chart, map, plat, tape, disk, ·card, wire and·.llily other··
           ~teuronic, magnetic or mechanical recording or transcript of any other instrumen~ or device
           which contains any infomiation or from which any information can be derived or t:"etrieved. · The:
           term ''ducwneuC ulso includes copies containing any information· in addition to Ot:"· in any way_
           different frcm that (:Ontained in or· on the original, and all attachments, enclosures or-documents
           nfl1;\·~~:l ur rcfcri:ed to i11·any documents to be described pursuant to these_ requests.


     g.    "Rdniing'' means com.:cmilig) referring, describing, evidencing, ~r constituting, direCtly or
           inc.iircc:tly ...

     h.    "StatcmcnC means         P. ;1y 'Nritrcn   or graphic statements ·signed or otherwise adopted or approved
           by the>. person making it,. _and ·any. steriographic, mechanical, ~lectrical or other r~cofding or·
           tr;:~nsc:i'iption thereof, ,~:hich is a substantially Verbatim recital of·an oral stateinent by the. person
           rrnkir:g it and contempc•rancously recOrded.          ' ·                          ·       '

     i.    '·And'' u.nd "or" shC.uld be construed as both ·conjunctive. and·disj~~tive as neces~..;y ;o bring
           ~;·ithin the scope of the discovery request all response that .Ji'Iight otherwise be: construed to be
           out;;itic of its ::;cope.                                     -~·' ·

    j.     "Y NI,'' "vou:-'' and '·volJrse!P' refers
                     J             ••     '      •    •
                                                          tO. LEVI.:NI6RIN. ·
                                                               '   !' '-.       ·:             '
                                                                                                           _. ."•
                                                                   't~'              •             •....      ·l·                                       I

     k.    "C;:-.r;~tt:,micaticJJ'' n::22ns the transrilissioJ~\9r "exc~ange of :infor~ation between twO or moTe
           pc:·s'J"''' or   '




LAWOFFlCT -;;:-j~[;;~7fr~:;;$-(jR-tJB-ER, PLLC v. LfVI MORJN
FIRST SeT 0!: J; . ;:
                   . ::R!W:J,\TUlH!::, ru LEV!   h1oRrN                                                                                         PAGE30F 10

                                                                     ...
                                                                                                                                .
                                                                          ',•
                                                                     ·                   •'.
                                                                                                                            .
                                                                                                                                '
                                                                                                                                        .   .
     ..                                 . ::.,                                                                                      •                            ,· ..
  ·: .·,
                                                                 Exhibit B - Page 023




                I.   '·Dl::.:. dose: ricee, when ana how it was made, the name(s) and 'address(es) of the
                                pt:r:;en(s) \~.-tw n~_::de it, received i~ and who haS possession m: last kl!oWn_.pos_sesSion-,
                                '""tudy or wnlrcl of.sllch document, provided, hO\yever,:that answers fo interrogatories .
                                rcqucsling identifications_ or desctiptions of certain communications or:_document~ ·may
                              1:,.:: satisilcd by attaching a true and eorrect coPy of any written documents, as described
                              iH::rei!J. cun!aiHin:~ tile requested informatjorl; an"d. '                                 .

                     d.      · To any other tangible thing means to give a detailed description thereof, inchiding, if
                              . applica~lc, wi1crc, .,vhen and how it was made, the name(s) and .address(es) of the
                              · f'C!.COn(S) •;;he' made it, and identifx WhO presently has :pOSSeSSiOn Or last known
                               pos:::ession, Gllstody and control of such thing.\                 ·     ·


                                                                                                                        ...
                                                                                                                          . ..




                                                                                        ..... .
                                                                                                                                     . ..   ~

                                                                                                                                        ';,

    LAW OFF!CF rJF KLL'TNHAl'S GRT!                                                                                            Exhibit B - Page 024




                                                               FIRST SET OF INTERROGATORIES


                  INTERROGATtmV NO. l. State whether or not You have:
                                                                                                                    ..
                                 i\.  Made a due and diligent search ·of all related documents, books, reports, memos,
                                 photos and writings within your possession or under your control, jn order to obtain
                                 informatinn wi1h respect to this action. If not, please explain why not.·

                                 !3. !\-lade a due •mC diligent inquiry o.f yoUt-" employees, friends, relatives and those
                                 pcrso"s a'.·llilabk tc assist ·you in .order to obtain information with respect .to this
                                 aclion. f!' lHll. r~iu;'-:c expiain why no_t




                   INTERROGATORY NQ_,_}.,
                   State your full n~me, date ofbi;-t~, address and occupation; also state the name, address,
                   occupatio" and rdatirnrship to th,, pm1ies of each individual who' assisted the answering of these
                 . interroga1ories.       ·       ·              · ·              · ··                '




                  INTERRO(;/,..TO~~y Ni.'}, .3,                                    ·•
                  Please lbt uU sol:ial nd\v~r;.;.~~g .....-.;bsi.tcs, biogS, fo~·unis,.orchat.roo'mS, inCluding bJ,lt not limited
                  to ~accbo;:,f,.; ;\) ;Sj'JC rhc allcgution; contained in Plaintiff.s Original Petition; Are you, .. any ·           or
                 . ~gents or IJ;..:i.·snr::.. ~'"'.:i;ng '.>:1 your b~half, aware of any fac.t,!·~bservation, doCument, Or.item of
                 · evidence tha::, cilhe: directly '" ;ndirectly, supports ·your denial or otherw.ise contradicts the
                   allegations of the'Plaintift'! iC your answer is anything other than an unqualified''No,'' then for
                 · each anJ c:\''")' .·cuci: il!ct, ,:.!J.· :::nAion, docu.ment, and item of evidenc~,'please ~et forth the ·
                   follOwing inJorrnation ser.'1r.~te!y. specifically, and in detail:

                                 .\. i·. ,:u:: i :;;ei '"" :ri;otio:1             or
                                                                        the fact, obsei:vation,. document, ot .itetri. of. evidence,
                                 sellir;L'· fcclh n2!Pc:. d:.J.tcs, times, places and any other information that might assist in
                                 :h~ i.:i:..';                                                                 Exhibit B - Page 025




              H. iTe n nne ... nuress, telephone number or other means of identification of each
              i'"''"" who  has !'C>>it''"' .• l!nc'; r: rcpy lo your answers to these interrogatories.




INTERRPZ; /.T\2.E.l::1:U.Li                       For each affirmative defense that you are ~;~sserting, please
identify the •kfc>r.r; "nd sptcifically set forth all of the facts and evidence that you intend to use
to suppm1 sncl! dc:-cnse; ,;1sc. for ''~ch suclt defense, identify all documents (by title, date,.author,
custodi:;,·, !c:d '' '"-'' ,.,.,,,,;zu''-'" oC cnnlents)-that yo;t intend to use to" support the defense, ~nd                               ·all
persons who have knowlcd;.•c ol tac•ts supporting the defense. Those perso.ns should be identified
by name, occnpatiun, address, title, relation to the parties herein and a description of the
informatio!: that ri:·.::y :111,;: ~o ;.~res~:nt.                                    ·




INTE!UtUC~.:''l'Ci:£X.Ji_(). -:!,.                                        With respect to allofthe documents that You have in Your
possessi                i, ? ()' ·''" tho: present that contain· infori)laticin that Yo.u allege suppm:t that
the stateme;.,t., . Picase indicate the location                    of
                                                   the documents and the type of sto.rage tha£'ccnitains
             •hem '; ·'' I cgrd or Letter Size File Drawers; ·Lateral Drawers, Boxes, etc.}: Also,
             oic:>s(; llldicate the number of storage units that contain the doc1,1merits.
              •                                                             T   ,                         .




              C. Please identify those                      p01ti~ns of the requested d~cumen~ that are .computerized, or
              kv:;:i   n• ~,;,y          (1\h:;- ,:igiud, upticai or.e1ectr0nic foi·mat and indicate whether the Origin!3.l
             !'c .. ,tc th>- r.late thnt each stateJrtent was taken and. the person .who. no.w
             pn.;;S(':"',~-C."-     H.
-'c--'-'~-·

LAW OFFICE ul" c< 1 ·,:i·Vi/<1 ,.: ( ii                                                                                                                                                                    '··
                                                                               Exhibit B - Page 026




                                                                                                                                                              ..
                                                                                                                                                                                                             .\



                                                                                                                                                                                                             .,_.
            INTERR~)_Gci:IQJ:~Y     i:ii)_,_?.  ln the June 24,2014 statements contained-in your Yelp
            review of Law U!'flc·c uf i,knwans Gruber, PLLC, you make the following allegations;
                                                                                                                                                                                 •.
                    A. \n rfk." oi f~kintWil' Gruber. PLLC, and the dates you preformed the "work." .,

                    B. !n reg~rds lo the ailegation, "her legal counsel consists of her arguing with you," state
                    the d:;tes enci ii)nnt !email, letter, etc.) and content of the correspondence of any.
                    insrGncc in -.vhieh Ynu ,_,liege LAW OFFICE OF KLEINHANS GRUBER, PLLC was ·· ·.,,·


                    C. In regards In tiL~ :.ilkg;ition, "her legal counsel consist of ... sending hung over
                    r:;; ..• , :~'''''> cuu:~ :be..>•. ,•c                  ' that LAW OFFICE OF KLEINRANS                                       G~UBER;.'J>l:tc :•/::: . : ."·.i· ,. ', ·
                    h:L fa ikJ to, ";;ct. :;,:.;l~i cJso;; up for success later," sfite ~U dates, .. iriforrilaiion ·and facts·_· · -:·                                                                · ·.-.
                    lba~ you usc.d lo {(:>i n1 _your allegation.        .                                 · . •         .      _· _..                                                                                         ...
                                                                                                         ' .                                                                                                 :-.·
           . LAW OFFiCe or :::_;:··.·:::M:•; C::.c'!kl!, PLLC '1. LEV! lVIORr-l                                                                                                                  . : : . :· .: f~: ...
                                                                                                                      :    ..·
                                                                     .,   :

 .:    .

                                                                              .'.•.
                                                                          Exhibit B - Page 027




        INTERH_!_){_;,~,:rQUX_~1\!,_.lo              To the extent that you have not alrel!dy done so, state in
        detail, y,;ur ·,vsion cr.·,d d·,:crii:•tion of the events which are the subject of the Original Petition;
        include ~it of vom per::oncd ob;:~·rvmions. Please provide all relevant times, dates, names and
        locations.




        INTEE:~\)~.-~:.~0~·~:-. l.:Yiewed by the testifying expert. See Tex. R. Civ. P. 192.3(e). For
        each expc·:-~ rl_r '·"''~:·;, iC:d "Yo," please set forjh the following infoimation specifically
        and in dc:cii:

                    .\              ·;·,,c,c     "'''~ncr       m which the LAW OFFICE OF KLEINHANS GRUBER,
                    PT  r (' f,..,;:,.,--1 ~n :--.;it;,.T~Jt"' +)Jct'r
                    '·-'·-··-.,·_.H._,,";,·.::-·""-"~
                                                                         damages   o
                                                                                                          ·                                  ·."




                    2 •.;.,, ''"!'• ·:cc' ''"'"i!l•: n~tion that the LAW OFFICE OF KLEiNHANS GRUBER,.
                    iJt.j_.~~ :·~~w;)!.·i tr_.,.,.,, f8.~<                                                                  Exhibit B - Page 028




INTEB,\~9_\-;_i\} _(JHY)'I•!)_. U,       Pursuant ~o Rule 192.3(b) of the Texas Rules of Civil
ProccULo1.:: i ::-~:·;..se!J..~_;g   exemptfrom~:dis_closure by privilege, as to whiCh this question
                                     .')10:)'--· mdUer,v
does not apply), rcquc:slJS m2de 1hat you describ~ and Indicate the nature of any existing document
or tangible it~m which mav constitute or contain matters relevant to the subject matter of this action,
further indicating tile custodian and locati.on if the items are not within your possession, custody or
control.
                                                                        ..


INTEI· _. ·,:.
                                                                                                :.::;(:·
                                                                                            .   ~~---




LAW Oi·i'i!:'\'. c:;;c K:Yi'iH,\>;:, GRUBER, PLLC v .. LEVJMORIN.
FIRST SET C•:- :'", ~~    •_;;r:                                                                    Exhibit B - Page 029


                                                                                                      ~-: ..



                                                                     VERIFICATION

                                                            §
                                                            §
COUNTY OF                                                   §

                                                                                   - - - - - ' after being duly sworn, states:

that she i·; c;hwc       tik      s pcr:   rwd thai all of th6 matters, facts, jnfonnation and answers contained




                                                                       LEVI MORIN



          SUBSCRIBED AND SWOR1'1 TO BEFORE ME, by LEVI MORIN, on this----.,.,

                                                        . 201




                                                                                NOTARY PUBLIC in and for the
                                                                                State of Texas
                                                                '
                                                                                My Commission expires:




                                                                                                                                                ..
                                                                                                                                                -        .. :.·
                                                                                                                                            ;       :·

- - - - - - - - ---- - - - - - - - - - - - - - - - - - - - - - - - - - - - ' - - - " : . . _ - ' " - , -_ _~_    ___.:c;_;__--'---
LAW OFF!( F. OF KLUNHANo lJII.UBER, PLLC V. LEVI MORIN
FIRST SET ,y: !;-. rr.RROG.-\T()RIES TO LEV: MORIN                                                              · PAGE 10   on,o .

                                                                                                                                  .:   ..
                                                                                                                   \-   ..... .
                                                                Exhibit B - Page 030




                                                 CAVSE NO. D-1-GN-14-003874

LA\V OFF5Ci( OF                                                    §                   IN THE DISTRICT COURT
KLEINHANS GRUBER, PLLC,                                            §
         Phdntiff.                                                 §
v.                                                                 §                   201'' JUDICIAL DISTRICT
                                                                   §
LEVI    rviORli\~                                                  §
      Deft.. ndaH~.                                                §                   TRAVIS COUNTY, TEXAS·

                      ;   >his First Rcqaest for Production pursuant to Tex. R. Civ. P. 196.

Your re;p;m:;cs to ;his First Request for Production are to be preceded by the particular Request

for Production     to   which the response pertains. You are to serve your responses and objections, if

any, upc•:, L. \ \';' Of"f ICE CF K"LElNHANS GRUBER, PLLC w;ithin thirty (30) days ilfter you

receive tllc::c· '"·''"·""'"Y :cq;:cst:; {',y(_d ;:,,,         Ui(':i(:   discovery requests as set forth above and in accordance with

Tex. R. c:n. l'.      i 96,     LAV/ OFFICE OF KLEINHANS GRUBER, PLLC, by and through their

attorney ui" lt:e                                                                  Exhibit B - Page 031




                                                                        Respectfully submitted,

                                                                        Respectfully submitted,

                                                                        LAW OFFICE OF KG, PLLC
                                                                        ATTORNEYS FOR PLAINTIFF




                                                                        By: -::-:--:-P.>f::.CC::-':'-:---------
                                                                            Kimb I      . Kleinhans
                                                                                     r No. 24062755
                                                                            kim@lawofficeofkg.com
                                                                            Keith L. Kleinhans
                                                                            Texas Bar No. 24065565
                                                                            keith@lawofficeofkg.com
                                                                            700 Lavaca, Ste, 1400
                                                                            Austin, TX 78701
                                                                            Telephone: 512.961.8512
                                                                            Facsimile: 512.623.7320
                                                                                                      '   . ... ,.
=-~j '·
      ::~.
             . ··.
              ~


    ..
·-· ·
                                                        CERTIFICATE OF SERVICE ..

                            l certify t!"'t a true copy of the above was served on each attorney of record or piuty in
                     aceordancc w;t:1 -!HA:NS C:RU!-~ER, PLLCV. LEVI MORJN
                     FIRST REQUEST F•Jt< f)l\OOUCTI0:-1 '!\ 1 LEVi MORIN.                                               PAGE20F7


   ·~·

    ...·
    ·
                                                                                                               ..-·..
                                                                    Exhibit B - Page 032




                                                                         DEFINITIONS

                                     t" :.sed heroin, the following terms are defined as follows:

    a.    ··J>!e>inttit' FFlCE Of KLEINHANS GRUBER, PLLC and all other natural persons
          or business or legal entities acting or purporting to act for or oh her behalf.

    b. "Deh,d .;.nyiid;~g •vhich may be considered to be a document or tangible_thing within
          the mca,,ietic or ;r,ce[mnical recording or transcript of any other inst11:1ment or device which
          conuins any infOrmatiun or H"om which any infonnati6n can· be derived· or retrieyed. ·The tenn ·
          ··dcL~·t                                                   Exhibit B - Page 033




                                          BfJ)UEST FOR PRODUCTION

REC   UEt;'(_t~~L- 1,       .'\L ., .·i:vcn ii:pcr:s or other documentation concerning all factual
observmi•:>nr,. :;upp•.•;·cing da•.•:t, c:dcu!ations, photographs and opinions of each such expert who
may tesrii~Y Hr"i cf any cFKLEINHANS · ·.
GRU BEF. '' U C        lhi1   supp '"" v,,,. responses to Interrogatory No. ?.subparts A through L

                      ..... ·-- --   -~·- ·----~~-::-::-:--:-:::~. ;-::-::--::--~----c--'----'---,-~~---
LAW OFFtC\3.0!' ;,uo:NHJ\NS LiRl!BER,PLLCV.LEVI MORiN
                             :'. 'J \-_! i\JORTN                                                          PAGE40F7
                                                               Exhibit B - Page 034




REQLY:ccL ·cf.},_iJ.                   \ •: r'' -: ci·.:Jl :nodels, and alf other exhibits that may be used at trial by any
witnes~.




                                   ·\ l! cbwments you may use as demonstrative aids at trial.




REOUFs·; .V::c_J..IL id thcuments concerning apy alleged criminal violation committed by
LEVI iVFlFJ~:.




REOlJE{iLi~Q,.lL. 1\ii p•:blished treatises, periodicals or pamphlets on the subject of hiStory,
medici"" c>r .:-iher scic:H:.: ,,,. .v:;~-   u_,_, n'::gligcn1.




REOU(..0.i..c:•.•z,j)~ ,\c: ad nil documents and things prepared by, shown to, relied upon,
referred i ;' i ;:; " ; ·.' i;".VV.i hv nny (act Witness Or testifying expert WitneSS in preparation for Or
while   S;V;~,-~~1, k.·--t_ir;l._Hty   ;L   ;_hi;~ CDS:.:.!.




RE0l'l<5L!'''-~.L~~ l'ie<>.r;(: orofluce copies of any letter, e-mail, text message or other wdtten or
electron·. '·"' ''' :;;;;c::ti·.:<> ,,;· '-'lY type rbat you have received or read from anyone (excepting
only y: >:: · .·r: ,.. ·.-:y .;c •:;: ~' •rJ•r:lev' ;{ ?~:()l)lj~_] FjN jfJ LEVJ !V10RIN                                                       PAGE50F7




                                                                                              .;',;        ··:·.
                                                                 Exhibit B - Page 035




REOU !':-:·r '!0 b. Pkose produce any invo!ce and/or bill reflecting LEVI MORIN's attorney
fees forth\          :;r:i.\\:~;'uii.




REOl!lCiU.':i!l.':: i'k•>~L.\\.U.L ;\copy of ;uJy and all documents evidencing, identifying, and((O)r relating to
any time spent, w ''"'.!a!! tape recordings 'in possession of LEVI MORIN that pertain to
any   issu,~:-: '~~ Hti~ ;:_:-~_~:.-_-.




REQli\',::i:.\. :~:_Q__In, ,\ny and a!! calendars, diaries or other written logs of LEVI MORIN that.
pertain 1.c     ,::t-l:·-' i:;sJ;~s      ::l Ll:!~;   ctse




REOlU~.::iJ.. >~O?__ll,_                  ;\ny :md all Documents that support the allegation in Your Yelp review
that, -~v.~u      \.v-i1 ~Y.: ;:;~)in::; :.k" majority       of the work."




LAW OF; •c;, i.              ;.: i~:    •:-:! '·'·"' ;
                                               •iil.'JliE.R, PLLC V.   LEVI MORIN
fiRST i    :-:~;T   (. H: p:;(;!Jd_"f!l :Jate: 02/15/2015                            Record Report                                       Page: 1
                   L.D...VV OFFICE         OFExhibit B - Page 036GRUBER,
                                              KLEINHANS                    PLLC

Field                  Value
Record Type            ~~=>~----------------
Date
Time                     I: ti:OO AM
Duration               0 00:00
Status                 u
Description
Client ID                   1
Subject                Fwd: Offer declined; potential hearing dates
Spoke With             N
Returned Call          ;~
Left Message           N
Voice Message          \j
First Date            mrn/dd/yyyy
Last Date             rnm/dd/yyyy
First Time            '11-.-mm:ss Alvl
Last Time             !1h:mm:ss AM
Duration
Research URL
Research File
E-mail Body           ---------- Forwarded message----------
                      Frorn: Kimberly A. Gruber, Esq. 
                      Date: Man, Jan 5, 2015 at 11:26 AM
                      .Subject: Re: Offer declined; potential hearing dates
                      To: Leif Olson 


                      ·~eif-
                       ' hope you had a good holiday.

                       N2 a:e still in the process of moving offices and in addition I am
                      '"igt1ific:;;ntly decreasing my hours in the offices to care for our daughter
                      and our son on the way (one of the primary reasons amoungst other
                      personal reasons that we need to nonsuit this case). However, if you are
                      ·;oing to push forward and make us present these facts to a judge, despite
                      ·::lur :'lgreernent to nonsuit, we will need discovery.

                      :Cic;;c;sro advir,e whether you are in agreement to answer the discovery that
                      vias served on you nearly 45 days ago, and if so, by what date you will be
                      answering the discovery and physically providing us production (this is the
                      'jz,te you will physically have the production in the office NOT a date you
                      will respond that we can send a copy service to Dallas). Additionally, we
                      i!ii! n;eeci a hearing on our Notice of Nonsuit (and discovery or discovery
                      ddidencies, if necessary). This hearing will need to be set prior to your
                       ·e~11e:oted Sf)tting on a date                             about whether


                            ..   -.   -   ·-- · - - - - - - - - - - - -
                                                                                                      am
e: 02/15/2015                       '~scord
                                        ExhibitReport
                                               B - Page 037
                                                                                                   Page: 2
                iii~. ~ ::-L.. t:   '.)F KLEiNHANS GRUBER, PLLC
                                    ····~--------------------------

d
                    ·:;,.aJv, i arn still waiting on you to provide the documents that you told me
                    ;·. :; 'i.'uuiti prnvide relating to the bar complaint filed by Levi Morin against
                      ·: .i::)ate: 02/15/2015                                           Record Report                                             Page: 1
                            LAVJ        ,;n     IC:'.      OFExhibit B - Page 038GRUBER,
                                                              KLEiNHANS                    PLLC
                                                            ..   -·-----------------------------
~ield                              h: '"-''
- - - - - - - -----------------    -

~ecord   Type
)ate                          c),_,:;:sr2o10
rime                              0/_:0b:OO PM
Duration                          C.!:OC.:DO
Status                            cl
Description                       ::,:dl witll opposing counsel and email about settings/discovery.
81ient ID
8ontact                            :.alendar to see the workload that I have at that time and to
                                    ''' ·:·: '"'"' !>ow long it will take me to review the discovery and allow me
                                  · · :·,: ··::!-,
                                                :im-.oo to draft a Motion to Compel if needed prior to the settings on
                                  ): : :-.;:!)tio;J to Compel/Motion for Discovery along with our Motion to
                                  ) -.:-:: ::·.!::e i'ionsuit/Strike Any Future Setting and in alt to Revoke Notice




                                                                                                  Sunday                  am
                                                                                     Exhibit B - Page 039



_______..___
Kim Kleinhans
                                        ~-~----,,~-->,;."t,!O:l.::LI='IU-';'~--~------------------

From:                                                   Lei'(\!--~~   
Sent:                                                   Friday. h::bruarv 13, 2015 7:38 P
To:                                                     Kirr>· !; Vir':::hans Gruber (kim@lawofficeofkg.com)
Subject:                                                KG ·I i\i\onn: Discovery; hearings
Attachments:                                            1SU < 3Yre-motion disco resps.pdf; Morin0001-Morin0014.pdf; 150213.NOH on TCPA
                                                        mojci·1.pdf


JournaiPM:




1. I believe that I told you over the phone a while ago that the disciplinary counsel's
office destroyed the file as part of their· file-retention policy. (I may be confusing that
with a discussion I was havincJ vvith someone else on an unrelated bar-association
event.) Levi doesn't have a copy.

2. My position on discovery h.•Jsn't changed: I don't think you're entitled to it. When we
spoke over the phone, you 'Nel·en't willing to limit your requests or identify the ones that
you thought most important. So l put together responses that appear to address the
arguments that wil! comfc u:: :t   c h.o·"lring on the motion to dismiss. They're attached.
You should also be getting en e·s,?Tved copy.

3. And, speaking of the heari,:g: The absolute drop-dead date for the court to hear the
motion to dismiss is Thursday, February 26, so I've set a hearing for that morning. That
will leave you with no time for· discovery even if the judge thinks you deserve it. I can
reset the hearing for somettn·H:: neO                                     Exhibit B - Page 040




                                No. D-1-GN-14-003874
LAVi 0F!'!CE OF            KLEINHANS
GRUEER~       PLLC                                             201st District Court
v.                                                            Travis County, Texas
LEvr MouN

         J'l•lc,~:in'_~   Voluntary Pre-dismissal Discovery Responses
     Dis~o' cry    is m ycd because Morin has moved for dismissal under the
Ttxels Ctiz:ns P. micipation Act. Though it's not required of him, Morin,
in the interest of comity, submits these responses to the discovery requests
lint g:o di r('ctly to lhe issues raised in the motion to dismiss. He doesn't
waive the protection fi·om discovery that the Act gives him.
    Bectuse of the stay, there's no need for Morin to object to the firm's
reqLsd3, ,,,,he doc::n·r. But he doesn't waive the right to do so if the court
•fd:::·. J: ;~uc·cry un;lcc t!1e Act or if it denies the motion to dismiss.

     !J;;rd F>bnurv 13, 2015.
                                               THE OLSON FIRM, PLLC
                                                Is/ Leif A. Olson
                                               Leif A. Olson
                                                 State Bar No. 24032801
                                                 leif@olsonappeals.com
                                               PMB 188
                                               4830 Wilson Road, Suite 300
                                               Humble, Texas 77396
                                               (281) 849-8382

                                 Certificate of Service
     On Fd·:·%•·y i:l., 2015, I served this Morin's Voluntary Pre-dismissal Dis-
tOl'ti)' Pt.                                           Exhibit B - Page 041




                                             Disclosures

a. Correct names of the parties.
       Tht.:' n:.1mcs ;n the caption are correct.

b. Pntentjaf parties.
       None.

r::.   ;_,~g:   •
                                                                           )




       1.   L.·..:\·. ;\·t,:rtin
       '"·· _:C:_c:d·t L;: K:~rtbcriv Kleinhans

·_:, ;•_ :~J ; C\     L-: -ii;.;,;;:, L.c:,, OJJice ofKleinhans Grnberv. Morin   Page2 oflS
lvlor!~~~:>   \-!Jluntar.,; Responses to Pre-dismissal Discovery
                                                        Exhibit B - Page 042




       1           :\/fichaei Siegier
                   .Scc{md -Fioor
                   ~:{)():)   [\)_ ;v;·upac Expressway
                   ,\ l!stin 1 ·rc:xns ;·s731




       lvlmin ,; cJr!) expert is his lawyer, LeifOlson, who will testify about the
                         end     11cC(SSJry         legal fees Morin incurred in this case. His re-




'·



j.
           .·' ~




                                  ''ico'!''·"~~cs     to Requests for Admissions

:R:.:qu.csl ,(;;· .'\uu,is:·;ion No.1: On or around June 24, 2014 through Au-
     ;.'"''" .; _;, 2C H:~~-·      to }{cqncst No.2: Admitted .



                                              .. ......
                                                     ---=:c---,---::---;o----c,.,..-,---:::--~


!..N                I·        l·' •\U''' ·.:. Lnr Office ofKleinhans Gruberv. Morin     Page 3 oflS
.\fc.··            " · ,,.               · : ''''   tn Pre-dismissal Discovery
                                          Exhibit B - Page 043




J!.cqw:·;i i;\i· Admission No.3: Levi Morin is in possession of the contract
     •virh Lnv Of: icc of Kleinhans Gruber, PLLC.
     ;r,c.s~c;:s•.:     lo Eqncst No.3: Denied.

Req;;e.•:t rv· h.dmission No.4: On or around June 24, 2014 through Au-
      ,,. •           :._,_;'      Morin's Yelp review contained false statements
     ·'.·~:·:    r.·.y cr•;,,e of Kleinhans Gruber, PLLC.

     ;t;:sponse tG         H~qL:cst    No.4: Denied. It contained one false statement,
           · "- •:n ., .. ,... ·· ·" ... i~cb·::r!y Kleinhans's billing rate.

Reqty:s( frrr          Adm!f's~o_n.   No.5: Levi Morin,s Yelp review contains false
        ·•: ···•::·nv ''~''"·"'""''Office of Kleinhans Gruber, PLLC.



Reqn~o-1   h: Admisshn No.6: Levi Morin knew that the Yelp review con-
     ' e1ind L;lse st~tcmcnts about Law Office of Kleinhans Gruber, PLLC.
     fl.·>Jl•J:!s•:. :•.; i                                                                      Exhibit B - Page 044




                   o,,·iH• tnay Lc>tify, including but not limited tO any reports pre-
       ::'•-1-'t:f:C

       ,Odi"t.J ,,., 01 undc.:· ci1c direction of such person, including any recording

       ,;r t1 n;· Prr>d·J.ct>o•l No.7: All emails in your possession to or from
   L:m Cnilc.: •if lJ •.·;ts A through I.
       !'···. ,.,,. ..,, · · >:·. ·:"'No.7: See Response to Request No. 2 and An-
                                               ··e, .. ''!':~;''./   \'{Q.:....;1


Casl         ,~;   ·        · · ' ·"              .: ·. "'' 0/Tice ofKleinhans Gmber v. Morin        Page 5 oflS
,;\.foJ;:1.s \·, ., .... ,-,,                              to Pre·dismissal Discovery
                                                          Exhibit B - Page 045




Req·-·o' ~'"                                    No, 8: All physical models, and all other exhibits
      · ha! ,.,.                  '''''''d '"trial by any witness,



                                        ·'·'>' " No.9: All documents you may use as demonstra-

                       ·: ~; ..~ ,>· , -Hsc ,,,_, h'pr·   Pny'•Jction No. 11: All published treatises, periodicals or
      •'tHnphkts qn the subject of history, medicine or other science or art
       •nt v•·•.• '· 'n; •o a reliable authority which may be used at the time


                  l:;·. ;1,' ·_               · •. ,:•. :·.:o. n: See Response to Request No, 2,

                                  N•). 12: Any and all Documents which you con-
           . .                     . 'M onn
      ·u:no uc::r!101'SiTa~t. thar Levi     . was not negI'tgent.

       i"i;;;,::;:;;::;c ·.: :; .:q :•·:;;t No. 12:              See Response to Request No.2.

Rcqw:c.::                  P;·p,:.,~,,;,-;n        No. 13: Any and all documents and things pre-
      :··~ red             , shnvm to, relied upon, referred to and/or reviewed by any fact
       ·'""'•c:-.• or :r:::::·y>r; expert witness in preparation for or while giving

                                                    ~,;,,.,   !3: See Response to Request No. 2.

'?.t.'l." :p·:• No. 14: Please       produce copies of any letter, e-
       ··vii.         '\i ''''"''·"'''··        •.!r otha written or electronic communication of any
      .,_ '"' ::•                      •· ,,., •·e·~::ived or read from anyone (excepting only your
                            ,;              , :.•ncy's staff) that describes or mentions the Inci-
      dent.

       :\.C.'Y·        ;se "' Tccqc«:st No. 14: See Response to Request No.2.

i1cc:•x•;,, ·" 2· "'··"','·''' ;\;,;, 15: Please produce any invoice and/or bill
            "''"      ':h:·in 's attorney fees for this lawsuit.



                             I    ··r:. ,,.   !. '. ,., :l(fce ofKleinhans
                                                                         Gmberv. Morin           Page6 oflS
                                                    t1; Pre-dismissal Discovery
                                                     Exhibit B - Page 046




Kec:.-,,_,_•,t · ,.:,· P,·,,_ c•.c·,·iml No. 16: Please produce the attorney fee contract
        ''' : · ; \; ,, ·,, \if;':':d with The Olson Firm, PLLC.

       "~"'·" "'"' '" '"'.:·G:•cst No. 16: Morin0001-0004.

'Zec:n No. 19: Any and all tape recordings in possession
                                . :!1:1-   .,..,t r?.in to any issues in this case.
    ·:;"·''i''·'"'·'~      '·" lZ;;.qncst No. 19: See Response to Reguest No.2.
Rcquc;:;        !;,.-    l'.-,";,Juion No. 20: Any and all calendars, diaries or other
                               · :.. '. 1: iv! orin that pertain to any issues in this case

             -''· -,.,,, '· ' \ ''F''''t No. 20: See Response to Reguest No. 2.
Req.,r P:·oouctior, No. 21: Any and all Documents that support the
             ,.,-, '"    '-'c:'p review that, "You will be doing the majority of


                                       .:·:sl No. 21: See Response to Request No.2.

                               -'"· ·-· "" No. 22: Any and all Documents that support the
                           ,,. ·"''' y·;!p re\'iew that, "her legal counsel consists of her


       ii.co:,v.'""'-', ~ :;· r:L;Vc!:t No. 22: See Response to Request No.2.




Cast    C~   : -C '      : -~- (~~-,~-.!;~·.,_ !,::J.~ c)~.Ji'ce ofKleinhans
                                                                    Gruberv. Morin    Page 7 oflS
                                                ro Pre-dismissal Discovery
                                                          Exhibit B - Page 047




Rec:.1•:•: 'c,.,· ?: ·•:..".u:t!nn No. 23: Any and all Documents that support the
      ':C·f8''' r > L:L' \eip review that, "her legal counsel consist of ...
                              hu:c;' ""'·"· '"sociates to court dates."
        :.c:;·.>:.:. "'" :_,, :.'. c·qc.er;t Nu. 23: See Response to Request No.2.

Rec;:t~''' ~;,,.     p,·oduu.>on No. 24: Any and all Documents that support the
      ·dk!:.a:ic.n in ·.:our Yelp review that, "As well as doing almost nothing
      '"" • 1'.: : ·, th· '-"   ;i!'leading me through an overly complex legal system
         ,,              '"'': ::.;krst:.md what's going on within it."

                               · • 'e.                 ~o.   24: See Response to Request No. 2.

;;:,x • ... ·, .. c·.:.:;-: ·.":'.·._.,, Xo. 25: Any and all Documents that support the
                           :;1: 1 ·: ··,·,·n::· '(:!D   r•;view that," ... she does not even know the ba-
           ' ,.           ;>.;; · · · :;!,,_ -:;',~_jnJs to specialize in."
       :.i ''''· ,, • ,,., · , i< ,·,'i''''"t No. 25:           See Response to Request No. 2.

Reqnes' inr Prccucccm No. 26: Any and all Documents that support the
   ··'~··:J::.,, i:· \' .• ,.... "eli' review that, "She told me to call the police and

       •hat ·"'·' '"c•::ld r:c:.k mv ex give me my son for our court appointed


                                         '""'' ·"". "io. 26: See Response to Request No. 2.

Re.:;::""'' co•· '"···:".:x::•C•'.l No. 27: Any and all Documents that support the
      ·.-.''e;·::· :.,,. :.•1 .,.,1n YeiD review that Kimberly Kleinhans gave, "shitty
                          ..
        i :·..':~-, :_ ~ .' ~ '· ·1 C'



                                            · :Scs to     Pre-dismissal Discovery
                                                   Exhibit B - Page 048




                                           Answers to Interrogatories

                                  ' uf these interrogatories make them total more than
                                    1110.7. Because discovery is stayed, that's currently
not       n1               bnt !\iocin will object if the stay is lifted or the motion to



intc:-rn·;:c'"'·)· '·in. ! · ';;,re whether or not You have:

                                       ··:nd diligent search of all related documents, books,
                                  n·c '1100, photos and writings within your possession or
                  1.mdnr ':m;: wntro!, in order to obtain information with respect
                  : u ' .;: s "' cl im1. If not, please explain why not.

                                     md diligent inquiry of your employees, friends, rel-
                            ,,.,J I nose persons available to assist you in order to ob-
                  .. n .. ,. ;.;·: :J.:irn with respect to this action. If not, please ex-


         ,.,,,.," ., io   1   nicrrngntory No. I: The Act doesn't require this or enti-
              r1c · '"' '''T'. to rhis information yet.

Int inte!'mgatory No.2: LeifOlson helped.

>;;,;( .. ,               '>. :~:     '"'·'EC list all social networking websites, blogs, fo-
      ·;:,···,. .,,. ch••      ···c·nm~,      i11Cluding but not limited to Facebook, MySpace,
                                 •.Her. Orkut, HiS, MeetUp.com, Google+, or Linkedln,
      "' ··:·;•. ': ··'I"' kvc ever posted created or currently maintain a profile or
         "'·'        ·:Tmtnry No.3: See Answer to Interrogatory No.1.

Jntc:·;o,.··; •:. 'ry[.:          '·. ••w·•>' f',:s:)fJ!1'lCs tn Pre-dismissal Discovery
                                                                Exhibit B - Page 049




                                                   allc:;ations of the Plaintiff? If your answer is any-
                                          ,, '"' nnqualified "No," then for each and every such
                                           ',, ;... ctnc that person's relationship to the parties herein.
                                            manner by which you obtained knowledge of
                                                       nr
                           'n!iJrm,:tion, setting forth names, dates, times, places and
                     ,:rr:         r'et;:ils that relate to the manner in, which you ob-
                     :;;incd :_;ucl: knovvledge.
            )), :[' ;he: ,,u:li•:ct information is documentary, will you please,
                     ''"'' h'ltti  resoect to all of the documents that You have
                                                    nr tnJcler Your control that are relevant to the Inci-
                 ~ ~' ::    ,c....
                               ,__

                                              ~ thans Gruber v. Morin Page 10 of 15
                                           \ :s   w Pre-dismissal Discovery
                                                           Exhibit B - Page 050




'· ''' .•.r , ,,, , : h.cc                      ,:,c 'l'''unents that made up the June 24, 2014 Yelp
--~, ~ . . .,..   ,      l., ·      Gruber, PLLC were true, including
                                                 'f:_c- of r~]einhans
·-z;t '"'' '    ,,. :he documents that support Your responses to Inter-
  •:J'•·• :'!n: ·;!nw k:rcachandeverysubpart:
          '.      :·:''"'"' inciiccc1tc the types or categories of the documents (i.e .
                     ... F• .. , .   '-:C:mos, Reports, Contracts, Emails, Letters, etc.) in-
                  ,,,,j           ;;;;(';he c.pproxirnate number of each type.

                                        ",,Ldtc the location of the documents and the type of
                                               co mains them (i.e. Legal or Letter Size File Draw-
                  c:·"·                         Dr,LWers, Boxes, etc.). Also, please indicate the
                                         ui ::tci'agc units that contain the documents.

                               '"·' :r!cr:•.Jy those portions of the requested documents that
                  c.rc        cc<   'T'·:tcrized, or kept in any other digital, optical or elec-
                      ,.,.,         ::-;; !; .. :~. :mJ indicate whether the original entries were

                                                        bj• hand, or entered by way of voice recognition


                                     be names, addresses and relationships to the parties
                                            1


                        ·' ::c;vns ti-ntcrrop:ato!'y No.6:                                    See Answer to Interrogatory No.1.

                                          1: :,-,_ tk June 24, 2014 statements contained in your
'icl;: r::•. ·"                     '       ·.,_,. Uff',:c of Kleinhans Gruber, PLLC, you make the


                          ,,        rbe aiiegation, "You will be doing the majority of
                                        ''"' i'l
                  ..            " srate what work you allege you performed on the
                  ·'"'" ;,. I"'· c:"e during your representation by Law Office of
                  ·ul                                                                  Exhibit B - Page 051




            '·                     "'"'""'-!'
                                        :o the allegation, "her legal counsel consist of ...
                      .,,., i!•:;.; !nC~•g over associates to court dates," state all dates, in-
                            ,., ,:,!c::: :•:•1 facts that you used to form your allegation that i).
                       :; i. ;.        Siegler was hung over and ii) that Kimberly Kleinhans
                      ,.,.,,, ., . :• c rhat Michael Siegler was hung over, as you allege.
             :_),     .;I              to the allegation, "As well as doing almost nothing
                              · "· J :. w:;y of leading me through an overly complex legal
                      '·'" '\'          :;tlpcng me understand what's going on within it,"
                      :,;·. · · ,·, •c :ud content of each instance You requested an
                             · .li H; • i'tom ~aw Office of Kleinhans Gruber, PLLC con-

                      . ~. :>it•;:. :iv.: kga! system, the process of your family law case, or
                      ;;•)': q;;c:ti·          i''      ,-~:-i-.:,,   -:.:{n'    r)[r!ce ofKieinhans Gruberv. Morin   Page 12 oflS
                                                              Lo Pre-dismissal Discovery
                                                     Exhibit B - Page 052




            ,_,,,.,, ·.        ''"-' \k,in\: supporting affidavit, to which the firm should
                                      :':.•:: rinl, see Answer to Interrogatory No.1.

Intu                       ·:: ·: u the extent that you have not already done so,
                       , ,.,m,. version and description of the events which are the
      :ubj:·c·< r!l' 1 ():·if•in~l Petition; include all of your personal observa-
     tions. f'·c:1sc i'F>\·idc all relevant times, dates, names and locations.
     Amwcr :·u                1 ·:            tory No. 8: This is given in Morin's motion to
            di:~:r:;;:.:.:·           :·-.:n;~·~crting   affidavit. Other than that, see Answer to In-


Jntc:·rn:.·:.;ir•t'\' ,,,         '•'' J:kntifv all discoverable, consulting experts, that is,
    :.·o::::T' ·                      ·: •: h;s:· work has been reviewed by the testifying ex-
     !:c:·i.             :·:·:. 'c. Civ. P. l92.3(e). For each expert named, provide the


                    · :·~ . · · ::. • >name, address, and telephone number.
            ·::. ·:·i·•                  ':current resume and bibliography.
            C.       ,                  knoll'n to the expert that relate to or form the basis of
                    · ,,,.              ',: m::ntu contend that there was any failure on the
     '""t      ui      •·        " crr;,·e c.r Kleinhans Gruber, PLLC to mitigate their
                                        ·"',_,,,,.,.is anything other than an unqualified "No,"
                                        · !coliowing information specifically and in detail:


Cnsc D-1 ·C '.                       '·'' ,·.,,. -:'(!ice ofKleinhans Gruber v. Morin     Page 13 oflS
                                               · ic. (re-di~missal Discovery
                                                                 Exhibit B - Page 053




                       ',)-,           mr.nner m which the Law Office of Kleinhans
                       · ,,·u< • < PiLC f8iled to mitigate their damages.
             C>
             ·-'·              :'..- !h       •!   :ch specific action that the Law Office of Kleinhans
                                                   • :: ::1nuld have taken to mitigate or their damages.
       ''"' wu :,,, ) :; ' : · :·ocCiWry No. 10: Yes, the firm did not mitigate. The
             •:m· ·::e mailers exempt from disclosure by privilege, as
                               •i'""·(,,, docs not apply), request is made that you describe
                 ,,. . ,,_.,,,. :::w !ii)SSe5slon, custody or control.

                                                     J   ::or/ No. 11: See Answer to Interrogatory No. 1.

Jnv·•·r,:c::•.u~:Y             ·,"'. i 1-: >'c•'·' comend that Your Yelp review of Law Office of
                               -,_,.,'    '"'.      PI.LC contained statements of truth, substantial
    rruti;          :Jr ,_l/nr     cr;: iT\i0!1~         f{u·each statement contained in the Yelp review,
        S1       •••      't.• •.. """ l'• ,, Io. 1.

Interro'.'""'' , ,_. '· '· l.:i: II you have ever been convicted of a felony or a
    ':rnr·:·           ... ,. ,. ''"'d turpitude, state the nature of the charge and the
    c:atc ·'''··            •.·: ,,,;-c't .md conviction. See Tex. R. Evid. 404(a)(l)(B),




Case   '!- 0 ·                    ': ;: '!. :' .. ,.      ':'.'ilce ~{Kleinhans Gmberv. Morin   Page 14 oflS
                                           -- :-n;:;:;~-, ll~   Pre-dismissal Discovery
                                                 Exhibit B - Page 054




lnt~                                                             Exhibit B - Page 055




                                                                                                      LEIF A. OLSON

                        ','
                         \-. ,_,,   "•
                                                                FIRN1               PLLC
                                                                                                      B CERTIFIED"
                                                                                                        BOARD
                                                                                                      Texas Board of Lege! Specialtzalion_
                                                                                                      CMLAP1"EU.Atti.AW




Levi 'vL•:i''                                                              By email to levimorin@gmail.com
cl,
•• 1 ' ·
           r·:~)-·'1" :n····11 rJ~iJ'],·no-
     T);,, -~---'--~-· this letter will call "the Lawsuit." The represen-
t:at:nn ··.-: .. i;c·•,in uuc:.o: l have received a signed copy of this agreement
atJc1 '- ''" , . ·-             ,'-·r retainer described in Section C. It will end
whc·'-
                                .. ,_.,;,,,is limited to the Lawsuit. If you would like me
                               '"' ';:,,[ lq;al help or represent you in another problem
                               ·· '"'· imolving Kleinhans Gruber, we will need to sign


                                                                              Exhibit B - Page 056


                                                . ;'!.!J .
     .,


                  : Lu:· '.,             legal fees and expenses as part of a judg-
                                        ,.,.,. "-'''' y nf
mcn c: · ,,,        ,,.,.,., . ··:y, Lhose fees are payable directly to me, not to
\'ULL , , .•• " , .             ,·;;cccds the amount you have paid is payable di-


            "\. 1 > :_:   1' .
                                          r..·,,·.unsibic for paying expenses. I don't charge for
                                        xr:·>c:         ::c. : uion, I will require a retainer of $2,500. I will
                                  " '"Y trust account. This retainer may not drop be-
                                ,_.,., you must replenish it to at least that amount.
                 w]:duces the remaining amount of your retain-
•:r u '" :,: L.: ·'" .•• ; .: ;·      ;·r.IU ·:,.-·:··).:'!".:!_....~,""'I   comm,1nications
.Lf ..                            · "• ,•- ·"' ·u'--·                  ....       •
                 ·,,_   · ·· :: ·xirh me in, and fulfill all of my reasonable re-
quc,t'-.; •-.·''dr< .,, ,.,,, ''ork on the Lawsuit. This includes, for example,
           · · "'' ,,j •'':':"rrcn's or information, signing documents, pre-
nan.,, ,,, ,, :'            ':: ,kpnsitions and testimony, and participating at


                             ,. -_..       :.,_:1, p;·i.\ dcgc r..--.~akes         all of our communications,
\\' !il..                        ,,, ":.' ,., ;, •vriting, confidential. It is my duty as a law-
                          ·:,, ·'"'''' 'c,;·""unications and their contents confidential. Be-
                               ..;r,.' ,,!,,, {(>.cc1ling those communications or their con-


                                            ....... ·-·      -------------::-----:-----:-
                                                                                                     PAGE20F4

                                                                                                                Morln0002
                                                                   Exhibit B - Page 057


   :;'.'.:




                                    ! .. ' · '" .       rc_,,_,lution of the Lawsuit, you also agrees to
                      ,.
                  • ; : !,   u~                  ,·u:nmr:;:ications confidentiaL This includes not re-
 f'-'··' •n:.                       ..,    L:   kin:; ahGut them, sending them, or forwarding them
·~u    ~-,             . ; :,




             ,; tt.            · .·;·            gi>t m;ckc about the potential outcome of the Law-
                                           : ,.,.,
                                   ,. ;.;.·,; .:cilcills o! opinion. I can't, and don't, guarantee any

              ._..                ··-·•· n>nc. You "grcc that I haven't represented that you will
                                             ·ncc·rnc or that a court will reach a particular judg-
mer:


_F.          ~~~~f~\-:• L(~ .:;;-;d r~.:l ,-~·:-:entatton .

                      .,,.,,       ,,, '''"'• in my sole opinion, makes it impractical
· >r t " ' ' >      .... :n•. : .' i,cc:p r~presenting you, I can end the representa-
.,,,_,,_ "'       •, l \cil!         ·c no further duty to handle the Dispute. I can
.dsc•                '::-·'.,,,.,;,;;.ion if I have good cause to do so. If I end the
:··"["       ... ·"" ,, · gc>                                                            Exhibit B - Page 058




                                '·;,· \c:nc Bar's General Counsel toll-free at
                            • -.; •   r 'J    ::,;: h.:-r   IllOre   information.



                                           ''":;c 1erms of representation, please sign this
                     . ,.
                    ."''·'
                            <
                                      ,,,,, ;, t.:· me. Once I receive it, I will send you a
•.:Of' ·. ;, :       ., .. ,·,· ,..      ·.




         l· • ,: .. : ·r .. ::·:i >·.•        \>.•orL:mg       with you. If you have questions or con-




                                                      --------
                                       ...        ------ _
                                              ___ _____
                                                      ,
                                                                                     10-10-2014
                                                                                    Date




                                                                                             PAGE40F4

                                                                                                         Morln0004
                                                                                 Exhibit B - Page 059




                                                                            FIRtv\              PLLC
                                                                                                                                        Invoice No. 036-1


                                                                            December 4, 2014

       Levi Morin                                                                          Matter: SLAPP case by Kleinhans Gruber
       165 South l __,
                                                                                            Finn matter number: 1419
       San Marco: "'

                                                     (,t s·~rvices
                                                  .............. , ...
                                                                                 through December 3, 2014
                                                                           ____________
                                                                                  Legal work

Date            Task                                                                                                                                Hours   Amount
10/7/2014                                                                                                                                             1.8    513.00




10/27/2014
                n     . ,. ,,,.,.,,.,.   ::cr:;ljr-,;,:m"'Tc!l~-            .               I h
                                                                                         ; te ep one con erence wtt
                                                                                                                      ti                    .h
                .__.r.~: ~-;,·;~/;/~(:.h.~:\id-:J-i.n:.t~ic:n.~". . ./.
                            ·~·'"·'~"-"''·"··~" "--~~ ""''"''"''t'-~f)j
                                                                          ;- ·                                                                        3.3    940.50
                                                          :!i ''b special exceptions;


                                                                                                               ; reVIse
                                                                                       ; file and serve answer; review
                                                                                         send letter response to


11/25/2014                                                                                                                                            3.1    883.50




11/26/2014                                                                                                                                            2.8    798.00


11/29/2014                                                                                                                                            5.1   1453.50
                                                                                       :: :i rafting·
11/30/2014                                                         '(i':'~:~~~]il; begin revisions and editing;                                       4.2   1197.00




                                                                                                          -----------------
                                                                                            ··\ ·WO ,.         •; ..\,;\LE, Tt_--:x-.   :;·::-~96

                                                                                          · C0\·1 •   (~f:::    g4Cl-33B:2


                                                                                                                                                                 MorlnOOOS
                                              Exhibit B - Page 060

                                                                                                        levi Morin
       r,,,_ :u   :..J.                                                                          Invoice No. 036-1
                                                                          For ~t.>rvice.!' through December 3, 2014
                                                ~~--~~.---·-------------




12/1/2014                                                                                              6.8       1938.00



12/3/2014                         · •.' , >:n of motion with attachments and                           0.3                 85.50
                          '~''



                                                                                                      -0.3
                                                                                                            ----·----- -85.50




Date                                                                                                         Amount
10/27/2014                                                                                                                    2.21

12/1/2014                                                                                                                     2.21

12/3/2014                                                                                                                     2.21

                                        iiiotionlo dismiss                                                                 -2.21

                                                            Total expenses for this invoice                       $ 4.42

                                                       Totals
       I tents                                                                    Amount             Balance
       Total fot '''' ~          . :·'.: 5 . ;:.:014                                7,727.92 .          7,727.92
       Outstar                                                                               0                   0

       Paymer ·                                                                                                  0

       Paymen'.' v                    ~i/:>014                                                          5,695.42
       trust ac,_·r~t;
                                                                                                                      ~.      -~,

                                                                                                                       ..")     '
                                                                                                       1,032.50
                                                                                      /
                                                                                      (,
                                                                                        '·~
                                                ;!;,; .: your payment   is for Invoice 036~.~-~--~~---~~~




                                                                                                       P.~GE 2 OF 3



                                                                                                                                Morln0006
                        Exhibit B - Page 061

                                                                            levi Morin
                                                                    Invoice No. 036-1
                                                For st'rvices through Decernbcr 3, 2014




                       Irust Statement

Date                                                                     Amount
               ..   ···-----------------------
11/6/2('1                                                                   2,500.00

12/4/2Ci                                                                   -2,032.50
            .......   ---------------------
                                           Trust account balance            $467.50

                       Payment required to replenish deposit             $ 1,032.50




                                                                           Pr\G£ 3 OF :1


                                                                                           Morln0007
                                                                              Exhibit B - Page 062




                                                                       ~~~~:.· l   RJ'v'\                                                     Invoice No. 036-2
                                                                                            PLLC




                                                                             January 5, 2015
       Levi Mo• ,,                                                                                Matter: SLAPP case by Kleinhans Gruber
                                                                                                  Firm matter number: 1419


                                :••: (' :ce:o ''i'iYH'           u~cember             4, 2014, through December 31, 2014



                                                                                   Legal work

Date                                                                                                                                              Hours           Amount
12/8/2014
                                                                                                                                                         0.3               85,50
12/18/2014                                                                                                                                               0.1               28.50

12/22/2014     r'                                                                        Exhibit B - Page 063

 !:E          '-- ,.   l                                                                                                                                       Levi Morin
-~   ''"'   ~u :-...i1                                                                                                                                  Invoice No. 036-2




                                                                    Tmst Statement
     Date                                                                                                                                                 !Amount
                                                                                         .. . ---- ... ----· --- ----- ..... -------· ·-· -- --···- --- --;·- ----------- -----~---
                                           ,,,, ,_,fin voice 036-1                                                                                        ! 467.50
                                                                                                                 ........ ·-   ··---·-----·---   ·-·-
                                                                                                                                                          i
                                                                                                                                                        -·-)--------------------- .........
     ' ;.../
     j_ ' '"1/
             1 .."•'
                  '·--'-                                                                                                                                  : 1032.32
                                                                                  ··------------··----···-- ··--------·-·--------_1_______
     1/4/20 ,•;            )-1;::. ;'\1t.'.il! t"or   rnvoice 036-2                                                                                       [-165.00

                                                                                                                                                          ! $1,334.82
                                                                              . ------      ...........   -- ·--··----·------·--··---·- ---------------------
                                 :;;;, "' ;·;''-i";;·ed to replenish deposit                                                                              i $165.18

                                                                Nease mail payment to:
                                                           ' "" OLSON FIRM,              PLLC
                                                              T ·:      j;)   No. XX-XXXXXXX
                                                      ''   ..........   ___________
                                                                      PMB 188
                                                           ''' 1n Wilson Road, Suite 300
                                                               Humble, Texas 77396




                                                                                                                                                                     PAGE 2 OF 3


                                                                                                                                                                                              Morln0009
                    Exhibit B - Page 064

 II!!   u: -.(l·                                  Levi Morin
                                           Invoice No. 036-2




:.-\ -~! .•y-,- ;                                PAGE 3 OF 3


                                                               Morin0010
                                                                               Exhibit B - Page 065




       ('_)''/'if_·
         .-..,___ . '                                                                                                      Invoice No. 036-3
                                                                                         PLLC:




                                                                               February 3, 2015

       Levi Morin                                                                           Matter: SLAPP case by Kleinhans Gruber
       165 South (-;u;-,,_i,
                                                                                            Firm matter number: 1419


                                 for :-;o;;·vices from .January 1, 2015, through January 31, 2015



                                                                                 Legal work

Date                                                                                                                            Hours          Amount

1/6/2015           'l'ckpbc-t:c ._:;y                                   Exhibit B - Page 066

                                                                                                           Levi Morin
                                                                                                    Invoice No. 036-3
                            -----------------------
                                   Trust Statement
Date
                                                                                                  - L~~":"~---
1/4/2015                                                                                                  1,334.82
                                                       --- _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ !_ _ _ _ _ _ _ _ _


1/i6/20JS                                                                                              i 165.18
2/3/2015          Cor Tnvuice 036-3                                                              ---·--t~16s:oo--           ----
                                                                                          -- ---- -.. !..... --··--- ·--------
                                                                                                       ! $1,335.00
                                             --. -------- --   ---------------~----=---

            '""''' ;-,-,iui;-,•rl io replenish deposit                                                 i $165.00

                               P.'ease mail payment to:
                          :·:u     OLSON FIRM,            PLLC
                             T,,v lD No. XX-XXXXXXX


                                      PMB 188
                                '' iison Road, Suite 300
                               Humble, Texas 77396




                         .......   ------------------
                                                                                                              PAGE 2 OF 2


                                                                                                                                   MorlnD012
                                                                                    Exhibit B - Page 067




                                                                                   Lei£ A. Olson
                          :•:-..:r-: '"'" "              +~ ..10 Wiison Road, Suite 300 • Humble, Texas 77396
                                                       :.            i rid more than a dozen cases to jury verdict. Handled appeals before
                                                                   ,,-;;     ,,~d   courts across Texas and the nation.
Work
                     f-',                 : .-.' :-.:·:· 1D y . : ;:,·s ~~{experience in comntercial, appellate, and other complex
                                \iz'!-~      '-\a:; :;-·rc-rn:ninr:Jl and boutique trial firms.
                                                           ''-pcn:ics. Single-claim plaintiff nonsuited on morning of summary-
                                  ,;,,,,.,," '''~"''""'t. Confidential settlements with other plaintiffs following
                              ,_ . _\;.,-;is•\'c nL;nn:1 prc;.cticc and preparation on class-action issues.

                    "         )(,·;m·:,cr:utirn d plaintiffs and defendants in statutory-fraud, deceptive trade
                                                    . _., ~--- >;c~, (lcrivative, consumer, and other business-tort claims.
Clerkship                                 u.                              [.y,,'    N. Hughes
Edmcation           ;_:" n, , , i:.'                 i   i':h:u;.;o L1w School, J.D., 2001
                    ·r,.:,                    , "•:;;           i.•',     hJ,. c:an laude in Economics, 1998; Phi Beta Kappa
Admissions
and
Certific1tion::-:
                                 ! ,, --r\·;, · (. ;,\,                 r;. :-or   -~                                                                 Exhibit B - Page 068




Selected                                 ·· •, "' i r:,d to Appeal," TcxasBarCLE Federal Court Practice
Speeches and   .~ •. ~n·:' • I'i_.\CriCJ: :!Cl4, ch. II, TexasBarCLE (2014)
               ·• !._             ); -..,.· -'~i: ;;-r:;.ctr.:c      in Federal Court" and "Claims for Attorney Fees,"
               T. '"        t'U!-,.'0.:. i.•. i.\"'-·~.·r~
                                             c               A.. ssociation Ten Minute Mentor, available at
                          .,._, .,!,._   ·;",,-._'-~ :·un~   (T'·-.'ovcmbcr 2013)

                  '''"' • "' .,,; nc    {,.,,,,.,Trial to Appeal-Post Trial Motions," TexasBarCLE Federal
                 ·"''             .,,., ".                                                                            Exhibit B - Page 069


Kim Kleinhans
----------~~-",;:;'"''·~:tJl.on=,---------------------------
From:                                          Le~f C:lson       
Sent:                                                                                    M
To:
Subject:                                       Re: !(C; v. Morin: 2/26 alleged setting (not yet set but noticed at 9 pm 2/13)

JournaiPM:


The motion was filed on December i. The exhibits were flied on December 3.

I'm happy to ask for a tinding of good cause.

I'll see you Tuesday morning.

Leif A. Olson
The Olson Firm, PLLC
(281) 849-83 82
leif@olsonapp,al~,com
Sent from my mobile. so please excuse rnisspeilings.

On Feb 15, 2015, at 7: 18 AM . "Kirn Kleinhans"  wrote:

        Leif-
        12/1 is a Mondav so 12/3               Vi<>      ht: first deadllne.

        Re missing ·,_:he second dead!i:1e, tt·11': i·::· has been no agreement between us to extend it and no finding by
        the court. One or tne other;, rcqui:l'ci to have an extension past 1/30 deadline.

        If you ar•' nn• 'P •·hp )/26 setting despite the information herein, I will file all my
        motions (including "'nci:ions) ,.,-..j ,;et them Tuesday 2/17 at 9 am as set forth below as you have allowed
        us no ot:·,,~r ;);_~fen do·:d h.-~!\\?:_:;:                                                                                Exhibit B - Page 070
icl,t d thjs '1•;.;.·;:.:;;~·: y,u ;.:n' hereby notified that any review, dissemination, distribution or copying of this message
is strictly pri nr;::•: 1~ L~v.· :"".1 ':;:_·~-- c,:· K!~. PL!.C


From: Le!i OLson [[l1~!.U!.P~~-~jf2~~~r!sc:i_\:_TP.:~J~Qm]
Sent: Saturday, February 14, )t.'lS 9:03 Pi"i
To: Kim !'< 1.LJ !imc 1f· nr(··p;-l!\~ a reSpOnSe.




6. Thel"c ;,, 'oc· pnr!imi'y tor a con!inunnce. February 26 is, by statute, the last day for this
motion to be !1t:"rd. If you cb:idt: ro move for a continuance anyway, let the coordinator know
that wc'r•: l"ine with" ·~·uesr'r,y morn>ng setting. The Act requires reimbursement for every fee
incun·eci to ,kknd ;;gamst !he :;tritthrough dismissal, and I can reschedule my other Austin
appointments to hand!e Lhcm " couple or days earlier, so I'm fine with putting it on my calendar
as soon as l get li1c NOH. Hecanse l've got to make sure my calendar is set, we don't waive the
three-d<1Y 110tic~ requ.,·c!ll ;\:c A·> •c•·,d (2) :-;tipulating to an a1,>Teed interlocutory appeal if the motion is
denied ··· '·"'"'"" "" ... , Lu gi· : .•·:\' ,_;.,., "anw protc.:tions the Act gives him even though the
hearing i•; l:~!e•- · l'n• hnp;·,- '" c!,;;cuss that. Otherwise, I'll be at the courthouse on the 26th.

I hope t1v!          ':t}U   :n:d    K~.·i!.h hT=.-~-'          ;; "1..\'c:nckrfUl V8cation. Travel safely.

LeifA. Ol"Gn

Board Ccr:j.'ui, ,:·;, i' .:,-,pc. .u:· '""" ·· 7i.!xao· Board of Legal Specialization
1ei f({~t~~ l5!_7'I1 ~! J~p_t;Jd) ·-~~ ~Y-~!
(281) ~j4t) .. (;:i ,, 2
Sent from m~J iP:.td. ·:n                  pic;\~:l~ ;~:~cT-:;~          rr+;·-Jpellings.
                                                                                       2
                                                                                                                    Exhibit B - Page 071


On Feb                                                                                                   '. wrote:


                                                                                       , : ·:·a:          r.-cn' "J p.m. ii:ot night. First and foremost, you have
                                                                                                          """' :n 6\J days (December 1" was the due date and we
                                                                               ,. ~t ·:-!·, ti')l) D2r:ember 3n
                                                                                                                                      1
                                                             !'···       ln addition/ you missed the second                            ).

                                                                                        ·,,;
                                                             set your Motion to Dismiss within 60 days of filing
              · i •' ':,,,: ,., :c: C • · ''•·-· rk.•diine for 2 12/1 timely filed motion would have been
          o:·: -:.r 3r~__.,_,nc! .';n\\Ui_\_ )J_L,~ .Jno stiil isn't seL according to the online database

          I   "·:.•c' cd\ Pir•a:•e ar.Hs:,· h· : '": ''-' f::;d out when our Motion for Continuance, Et AI. can
                                                                           !·:              ;; ,.,:.: h:.:,n• :co ~e tentatively noticed for 9:00a.m. on Tuesday
         i-:-,.," ~· . ; .. , ,·,; 1,:                   ~:e-:-          o s:, ·. ·--    ~   ··,·:c -·nnongst my other 2 other settings at a time convenient
                                                                                                              :·:::·t agree to set the Motion for Dismiss on Tuesday the
                         ·,.;     ~~, ,~            :·    ... -•• _ 1.:.-;~, .••         ··-•:u: ;,r:d r.:<2rt2irdy not enough time to hire counsel, and/or
         ;J;    e     :::~;··c ;_~ ~"'-~ .:;.::c·r:~                     •' ,-.. ,.     ::-~'·;_).~··:..:_- -f:";!';:; setting that could dismiss our entire case if we




         i-                                                                                                 Exhibit B - Page 072
                 '      : •• : j   c' -~!I r· ·: i\ ,,             .   ' ·::-; ,.:·l :1i:; il1L'~sagc iS strkt!y prohibited. This communication is for information
y_.;-;>c·'                .:-.-.; n:.;:;       :1.;;     ·,o-·:   :.·;: r =>:;r-1 he guar~mtccrl to be sccurcorerror-free. As long as recipient(s) named
. b1 ·-    !, ,·, -··                       , . : 1. "              '!-·:r! :·t':· :_~·~n·cn1cnt with Law Office of KG, PLLC, this e-mail correspondence may be
;1·:\" 1;, ;     ,·!     ;·1 ;O :             " ,    (:. ' ,, :   _;; ,, .· , ,r· :'\ic·!: ,:,:::!:., Gr:Jber, I'LL[, is registered in the state of Texas and the county of




~::,··:.;·n:     l ..:,.i·               .·.. ---                 .·:i':/'.~~~d~T.Ji3J2Pe~!s!_corn]
::>enL f-',-i.-_,,-/                 1
                                                            :-c:J 7:38PM
                                                     ,,,-_. • • • ,      .•


To: i(imh,-:·; hr             F!:-~i;·1h2 c, ('jru!Y?.r G~!tDi~lavyofficeofkg.com)
                        · i.t                  ,_;t:,, ::.r :c'entify tt;e ones that you thought most
,;::            ;·,t             t l.. . .•               :·:.:;:.~:;.;•c..L YoL. should also be getting an e-



    /.:u.                    .. .       ~::,e hc•aring: The absolute drop-dead date for
      •...:. •.;; \ u:• :,,,,; ··'''' :·;,Ji:i·~·n to dismiss is Thursday, February
2·~. ·:,c.          '" ,,,,:t ,;, i\e.;;:·:,·,q !'or th::Jt morning. That will leave you
mLh ,,·, l;;r:r_• >'c1 •.'>:c:v.!ve:·y evert if the judge thinks you deserve
.,     :. a:· , ~ . :.. " ·,e;_ii";,,g i'or sometime next week, which would
q:v•.: yu..: ac it·ast :o bit of time. I would prefer to have the hearing
ne:e              out oi' tovvn. If you would rather have the
c.; ,.;::G.: •. u ·"··'·" •. !c' _,.;,_·;,:,.~ before che hearing deadline, I'll reset it
                   , :·.~: ;, i:eve; of a.rr~. or p.m. you prefer). Just let me




   ·; :''




                                                                                                 _,
       Exhibit B - Page 073
_:,'




               5
                                                           Exhibit C - Page 001
         At1sti11 Process 'LL(J~
                                                                                                               Invoice #MST-2014003433
~\
~iff~                                                       INVOICE
                                                                                                                              9/30/2014
~ 'SP

    !        ·"




                                                                                                                  Send Payments To:
Law Offices of KG, PLLC                                                                                           Austin Process LLC
700 Lavaca Street                                                                                                 809 Nueces
Suite 1400                                                                                                        Austin, TX 78701
Austin, TX 78701                                                                                                  Phone: (512) 480-8071
                                                                                                                  Fax: (512) 480-8072
Reference Number: KG v. Morin
Your Contact: Kimberly G Kleinhans
Case Number: Travis D-1-GN-14-003874

Plaintiff:
Law Office of Kleinhans Gruber, PLLC

Defendant:
Levi Morin

Received: 9/25/2014 Served: 9/30/2014 8:06am INDIVIDUAUPERSONAL
To be served on: Levi Morin

                                                       ITEMIZED LISTING
Line Item                                                                                    Quantity              Price        Amount
Process Service: Austin, TX                                                                        1.00           75.00           75.00
TOTAL CHARGED:                                                                                                                  $75.00

BALANCE DUE:                                                                                                                    $75.00




       Thank you for your business! Make payments online through PayPal at WWW.AUSTINPROCESS.COM
Please write invoice number on your check or enclose a copy of this invoice with your payment. Payments not received
                                 within thirty days will be assesed a $10.00 late fee.
                                Copyright@ 1992-2011 Database Services. Inc. -Process Server's Toolbox V6.4t
                                                     Exhibit C - Page 002



                                                    C I T A T I 0 N
                                         T H E   S T A T E       0 F        T EX AS
                                              CAUSE NO. D-1-GN-14-003874

LAW OFFICE OF KLEINHANS GRUBER, PLLC
                                                                                                                            , Plaintiff
     vs.
LEVI MORIN
                                                                                                                            , Defendant

TO:   LEVI MORIN
      1901 ONION CREEK PARKWAY, #3107
      AUSTIN, TEXAS 78748

Defendant, in the above styled and numbered cause :

YOU HAVE BEEN SUED.       You may employ an attorney.   If you or y our attorney do n o t file a written
answer with the c l e rk who i s sued thi s citation by 10 : 00 A.M. on the Monday n e xt fol lowing the
expiration of twe nty day s after you wer e s erved this citat i on and peti tion , a d efault j udgment may
be t aken a gains t you .

Attached is a copy of the PLAINTIFF'S ORIGINAL PETITION, REQUEST FOREQUITABLE RELIEF & REQUEST FOR
DISCLOSURE of the PLAINTIFF in the above styled and numbered cause, which was filed on SEPTEMBER
24, 2014 in the 201ST JUDICIAL DISTRICT COURT of Travis County, Austin, Texas.

ISSUED AND GIVEN UNDER MY HAND AND SEAL of said Court at office, September 25. 2014.,

REQUESTED BY:
KIMBERLY G. KLEINHANS
700 LAVACA STREET, SUITE 1400
AUSTIN, TEXAS 78701
TELEPHONE: (512) 961-8512                                                    Travis County District Clerk
FAX: (512) 623-7320                                                          Travis County Courthouse
                                                                             1 000 Guadalupe, P . O. Box 679003 (78767)
                                                                             Austin , TX 78701

                                                                            PREPARED BY: BAR! HENSON
                                                      RETURN
Carne to hand on the            day of                         ________ at -------- o'clock ____M., and

executed at --------------------------------------------------- within the County of
                                     day of                  ________ , at ________ o' clock ____M. ,
---------------------- on the
by del i vering to the wit hin named                                                          , each
in person, a true copy of this citation together with the                    PLAINTIFF'S ORIGINAL PETITION, REQUEST
FOREQUITABLE RELIEF & REQUEST FOR DISCLOSURE AND LAWYER REFERRAL accompanying pleading, having
first attached such copy of such citation to such copy of pleading and endorsed on such copy of
citation the date of delivery.

Service Fee: $                                                   ~~~                   . . , - - - - : : - : - - - ; - - - - : : - - - ; - - - - : - --
                                                        ~s;i._Wefiff I Constable I Authorized Person
Sworn to and subscribed before me this the           ~~~~
                                                 x'~                    By= = - - , - - - - - -- - - -- ---
- - day of                          ~~ ~;>                             AUSTIN PROCESS. LS
                -----z--(')':\.1\~.,..                                 nog "'UE1ES
                              \C:'(.."\'
                                      ./,.,                            Jftjmt.ed         wne of Server
                               ~,                                          vI I I'd,     / \ 7fJ71)'J



Notary Public, THE STATE OF TEXAS
                                                                       - - -- - -- --e      d f8W DiSYntf Court
                                                                                     Fittrtem
                                                                                       of Travis County, Texas
D- 1-GN-14- 00 3874
                                                                                                                                POtEP ~'\f1014
                                                          SERVICE FEE NOT PAID                                                              0

(jl Original           EiJ service Copy
                                                                                                                           At        I : ~1..,? M.
                                                                                                                           Amalia Rodriguez·Mendoza . Cler~
                                                     Exhibit C - Page 003

                                          AFFIDAVIT OF SERVICE
                                                                                                                           j


  State of Texas                             County of Travis                              201 st Judicial District coJrt
                                                                                                                           \
  Case Number: D-1-GN-14-003874


  Plaintiff:
  Law Office of Kleinhans Gruber, PLLC
  vs.
  Defendant:
  Levi Morin

  For:
  Law Offices of KG, PLLC
  700 Lavaca Street
  Suite 1400
  Austin, TX 78701

  Received by Austin Process LLC on the 25th day of September, 2014 at 4:10pm to be served on Levi Morin, 1901
  Onion Creek Parkway #3107, Austin, TX 78748.

  I, Nicole M. Hybner, being duly sworn, depose and say that on the 30th day of September, 2014 at 8:06 am, 1:

  INDIVIDUALLY/PERSONALLY delivered a true and correct copy of the Citation, Plaintiffs Original Petition,
  Request for Equitable Relief & Request for Disclosure with Civil Case Information Sheet with the date of
  service endorsed thereon by me, to: Levi Morin at the address of: 1901 Onion Creek Parkway #3107, Austin,
  TX 78748, as an authorized agent of Austin Process, LLC, and informed said person of the contents therein, in
  compliance with state statutes.

  I certify that I am over the age of 18, of sound mind, have no interest in the above action, and am a Certified
  Process Server, in good standing, in the judicial circuit in which the process was delivered. The facts stated in this
  affadavit are within my personal knowledge and are true and correct.




  Subscribed and Sworn to before me on the 30th day                 icole M. Hybner
  of September, 2014 by the affiant who is personally             SCH-9631, Exp. 4/30/15
  known to me.

~i;2...Cz:c::;
                                                                  Austin Process LLC
                                                                  809 Nueces
  NOTARY PUBLIC                                                   Austin, TX 78701
                                                                  (512) 480-8071

                                                                  Our Job Serial Number: MST-2014003433
                                                                  Ref: KG v. Morin